Case: 17-14322    Date Filed: 09/16/2020   Page: 1 of 69



                                                                         [PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         __________________________

                                No. 17-14322
                         __________________________

                       D.C. Docket No. 1:07-cv-1267-WBH

VIRGIL DELANO PRESNELL,

                                                               Petitioner-Appellant,

                                       versus

WARDEN.
                                                              Respondent-Appellee.

                         __________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        __________________________

                               (September 16, 2020)


Before ROSENBAUM, TJOFLAT, and ED CARNES Circuit Judges.

TJOFLAT, Circuit Judge:

      Virgil Delano Presnell, Jr., appeals the District Court’s decision denying his

petition for writ of habeas corpus vacating the death sentence he received for a

murder he committed in 1976. In a bifurcated trial held that year, a jury found him
              Case: 17-14322     Date Filed: 09/16/2020    Page: 2 of 69



guilty of the murder in the guilt phase and returned a death-sentence verdict in the

sentencing phase. Subsequently, in a collateral proceeding brought in 1985, that

verdict was vacated. In 1999, a retrial of the sentencing phase was held. The

result was the same: a death sentence.

      The issue in this appeal is whether the lawyers who represented Petitioner at

the 1999 retrial deprived him of his constitutional right to the effective assistance

of counsel in failing to attain and present mitigation evidence. In seeking

mitigating evidence, one of the lawyers’ investigators interviewed Petitioner’s

mother, who reported that she “did not drink except socially” while pregnant with

Petitioner. In an affidavit submitted to the District Court in support of his habeas

petition, though, his mother stated that she drank bourbon to excess throughout her

pregnancy. Also submitted were the reports of two psychologists diagnosing

Petitioner with fetal alcohol spectrum disorder, a diagnosis reached in large part on

the basis of his mother’s affidavit.

                                          I.

      The circumstances that gave rise to this habeas petition in this case harken

back to 1976. On July 1 of that year, a grand jury indicted Petitioner, Virgil

Delano Presnell, Jr., for four felonies he committed on May 4, 1976, after

encountering two girls walking home from school, L.S., age eight, and A.F., age

ten. Two of the felonies, malice murder, a capital offense, and kidnapping,

                                           2
                Case: 17-14322         Date Filed: 09/16/2020        Page: 3 of 69



involved L.S. Two of the felonies, kidnapping with bodily injury and forcible

rape, both capital offenses, involved A.F.1 Petitioner stood trial in the Superior

Court of Cobb County in August 1976. The jury found him guilty as charged at

the conclusion of the guilt phase and imposed a death sentence for each capital

offense in the penalty phase. On direct appeal, the Georgia Supreme Court

described the jury’s verdicts and the sentences imposed: “The jury imposed the

penalty of death for the murder of [L.S.], the kidnapping with bodily injury of

[A.F.], and the rape of [A.F.]. [Petitioner] was sentenced to twenty years in prison

for the kidnapping of [L.S.].” Presnell v. State (Presnell I), 243 S.E.2d 496, 500

(Ga. 1978).

       The procedural history that followed is long. The Georgia Supreme Court

affirmed Petitioner’s convictions and the death sentence imposed for the murder; it

vacated the death sentences for kidnapping with bodily injury and forcible rape. 2


       1
         The indictment also charged Petitioner with aggravated sodomy of A.F. The charge
was dropped prior to Petitioner’s trial.
       2
         The U.S. Supreme Court recounted the Georgia Supreme Court’s reasoning:

          [The first two death sentences] depended upon petitioner’s having committed
       forcible rape, and the [Supreme Court of Georgia] determined that the jury had not
       properly convicted petitioner of that offense.
          In addition, the Supreme Court of Georgia held that the State could not rely upon
       sodomy as constituting the bodily injury associated with the kidnaping.
       Nonetheless, despite the fact that the jury had been instructed that the death penalty
       for murder depended upon a finding that it was committed while petitioner was
       engaged in “kidnapping with bodily harm, aggravated sodomy” (emphasis added),
       the Georgia Supreme Court upheld the third death penalty imposed by the jury. It
       did so on the theory that, despite the lack of a jury finding of forcible rape, evidence
       in the record supported the conclusion that petitioner was guilty of that offense,
                                                  3
                Case: 17-14322      Date Filed: 09/16/2020       Page: 4 of 69



Id. at 500, 508. The United States Supreme Court, on certiorari review, reversed

the conviction for kidnapping with bodily injury and the death sentence for the

murder and remanded the case for further proceedings.3 Presnell v. Georgia, 439

U.S. 14, 99 S. Ct. 235 (1978). On remand, the Georgia Supreme Court reinstated

the death sentence for the murder and the conviction for kidnapping with bodily

injury.4 Presnell v. State (Presnell II), 252 S.E.2d 625, 626–27 (Ga. 1979). In

addition, it reduced the forcible rape conviction to a conviction for statutory rape.

Id.

       The Georgia Supreme Court’s decision in Presnell II brought an end to the

appellate review of Petitioner’s 1976 trial. Petitioner filed successive habeas

corpus petitions in state and federal courts over the next twelve years. He sought

to vacate his convictions and death sentence, contending that he had been

convicted and sentenced to death in violation of the United States Constitution.5


       which in turn established the element of bodily harm necessary to make the
       kidnapping a sufficiently aggravating circumstance to justify the death sentence.

Presnell v. Georgia, 439 U.S. 14, 15–16, 99 S. Ct. 235, 236 (1978).
        3
          The U.S. Supreme Court held that in the absence of a jury finding of forcible rape, a
death sentence could not be upheld on the basis that evidence in the record supported a
conclusion that Petitioner was guilty of forcible rape, which in turn established the element of
bodily harm necessary to make kidnaping an aggravating circumstance. Presnell v. Georgia, 439
U.S. 14, 99 S. Ct. 235 (1978).
        4
          The Court concluded that the death sentence was supported by the jury’s “finding of
kidnapping with bodily injury, aggravated sodomy of [A.F.]” and that aggravated sodomy
“suppl[ied] the element of bodily injury required for the kidnapping [with bodily injury]
offense.” Presnell II, 252 S.E.2d at 627.
        5
          Petitioner filed his first petition for habeas corpus on January 8, 1980. Petitioner
petitioned the Superior Court of Butts County, Georgia, for a writ of habeas corpus. His
                                               4
                Case: 17-14322        Date Filed: 09/16/2020        Page: 5 of 69



Petitioner prevailed in part when the United States District Court for the Northern

District of Georgia issued a writ of habeas corpus vacating Petitioner’s death

sentence, which we affirmed.6 Presnell v. Zant (Presnell III), 959 F.2d 1524 (11th

Cir. 1992). The Court issued the writ because the prosecutor’s argument to the




amended petition contained twelve counts, numbered fifteen through twenty-six. Counts fifteen
through seventeen challenged the validity of grand and traverse Cobb County juries that indicted
and convicted him. Count eighteen alleged that his trial attorney was constitutionally ineffective
in failing to timely challenge the validity of the respective juries. Counts nineteen through
twenty-three challenged the selection and composition of Cobb County juries. Counts twenty-
four and twenty-five alleged that Petitioner was tried while mentally incompetent. Count
twenty-six alleged that Petitioner’s attorneys provided ineffective assistance of counsel in failing
to develop and present mitigating evidence at the penalty phase of his trial. On January 23,
1980, the Superior Court, following an evidentiary hearing, denied his petition; on March 19,
1980, the Georgia Supreme Court denied his application for a certificate of probable cause to
appeal; and on October 6, 1980, the U.S. Supreme Court denied certiorari review. Presnell v.
Zant, 449 U.S. 891, 101 S. Ct. 245 (1980).
         On June 15, 1981, Petitioner petitioned the U.S. District Court for the Northern District
of Georgia for habeas relief pursuant to 28 U.S.C. § 2254. The Court dismissed his petition on
January 13, 1984, because he failed to exhaust his state remedies. So, he returned to the Superior
Court of Butts County on January 26, 1984, filing a second habeas petition. On October 6, 1984,
the Court denied the petition as successive, and the Georgia Supreme Court denied his
application for a certificate of probable cause to appeal on November 16, 1984. See Presnell v.
Kemp, 835 F.2d 1567 (11th Cir. 1988).
         6
           On May 15, 1985, Petitioner filed a second petition for habeas corpus relief in the U.S.
District Court for the Northern District of Georgia. The Court granted the petition in part,
vacating Petitioner’s death sentence on the ground that the trial court, in the penalty phase of his
trial, gave the jury an improper burden shifting instruction. The State appealed, and this Court
reversed the District Court’s decision and remanded the case for further proceedings. Presnell v.
Kemp, 835 F.2d 1567, reh’g en banc denied, 854 F.2d 1326 (11th Cir. 1988), cert. denied, 488
U.S. 1050, 109 S. Ct. 882 (1989). On remand, the District Court, on July 11, 1990, vacated
Petitioner’s death sentence again, which we explain in the accompanying text. See Presnell v.
Kemp, 835 F.2d 1567 (11th Cir. 1988); see also Presnell v. Hall, No. 1:07-CV-1267-CC, 2013
WL 1213132 (N.D. Ga. Mar. 25, 2013).

                                                 5
                Case: 17-14322        Date Filed: 09/16/2020        Page: 6 of 69



jury at the close of the penalty phase of his trial was so egregious that it rendered

the proceeding fundamentally unfair and thus a denial of due process of law.7

       The District Court issued the writ of habeas corpus without prejudice to the

State’s right to retry the penalty phase of Petitioner’s trial. The State waited until

late 1997 to notify Petitioner that it had elected to retry the penalty phase. Shortly

thereafter, the Superior Court of Cobb County reopened Petitioner’s case. Since

Petitioner was indigent, the Superior Court, in the first week of January 1998,

appointed two attorneys to represent him, Stephen Schuster and Mitch Durham (we

refer to Schuster and Durham collectively as Defense Counsel). Attorney Dianna

McDaniel also represented Petitioner. Defense Counsel hired McDaniel with




       7
         In its closing argument during the sentencing phase of Petitioner’s trial, the prosecutor
quoted from Eberhart v. Georgia, 47 Ga. 598 (1873). The prosecutor said:

       We have, however, no sympathy with that sickly sentimentality that springs into
       action whenever a criminal is at length about to suffer for crime. It may be a sign
       of a tender heart, but it is also a sign of one not under proper regulation. Society
       demands that crime shall be punished and criminals warned, and the false humanity
       that starts and shudders when the axe of justice is ready to strike, is a dangerous
       element for the peace of society. We have had too much of this mercy. It is not true
       mercy. It only looks to the criminal, but we must insist upon mercy to society, upon
       mercy [sic] to the poor woman whose blood cries out against her murderers. That
       criminals go unpunished is a disgrace to our civilization, and we have reaped the
       fruits of it in the frequency in which bloody deed [sic] occur. A stern, unbending,
       unflinching administration of the penal laws, without regard to position or sex, as
       it is the highest mark of our [sic] civilization, it [sic] is also the surest mode to
       prevent the commission of offenses.

Presnell III, 959 F.2d at 1528.
                                                 6
                Case: 17-14322        Date Filed: 09/16/2020       Page: 7 of 69



funds provided by the Cobb County Circuit Defender’s Office pursuant to an order

the Superior Court entered on September 11, 1998.

       The penalty-phase retrial began on February 22, 1999, before a newly

summoned jury. On March 16, the jury returned a death-sentence verdict, and the

Superior Court sentenced Petitioner accordingly. On appeal, the Georgia Supreme

Court affirmed Petitioner’s sentence. Presnell v. State, 551 S.E.2d 723 (Ga. 2001),

cert. denied, Presnell v. Georgia, 535 U.S. 1059, 101 S. Ct. 1921 (2002).

       On October 16, 2002, Petitioner petitioned the Superior Court of Butts

County for a writ of habeas corpus. His petition presented forty-three claims for

relief, each asserting a violation of a state or federal constitutional right. Some of

the claims sought the vacatur of his convictions. Others sought the vacatur of his

death sentence on the theory that Defense Counsel denied Petitioner his Sixth

Amendment right to the effective assistance of counsel, as explicated in

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052 (1984), 8 in preparing for

and presenting Petitioner’s defense at the retrial of the penalty phase. One of the

ways in which Defense Counsel were allegedly derelict is that they failed to

discover that Petitioner suffered from Fetal Alcohol Spectrum Disorder (“FASD”)




       8
            The Sixth Amendment states: “In all criminal prosecutions, the accused shall enjoy the
right . . . to have the Assistance of Counsel for his defense.” U.S. Const. amend. VI. The
Amendment has been made applicable to the States through the Due Process Clause of the
Fourteenth Amendment. Parker v. Gladden, 385 U.S. 363, 364, 87 S. Ct. 468, 470 (1966).
                                                 7
              Case: 17-14322     Date Filed: 09/16/2020    Page: 8 of 69



which accounted for his behavior on May 4, 1976 (the “FASD” claim). On

December 27, 2005, following an evidentiary hearing, the Superior Court denied

the petition. And on November 6, 2006, the Georgia Supreme Court denied

Petitioner’s application for a certificate of probable cause to appeal the Superior

Court’s judgment.

      Having exhausted his state court remedies, Petitioner, on June 1, 2007,

turned once more to the Northern District of Georgia for habeas corpus relief. His

§ 2254 petition presented forty claims; he attacked both his convictions and death

sentence on multiple constitutional grounds. Petitioner presented several

ineffective assistance claims, including the FASD claim, which the Superior Court

of Butts County had denied. Petitioner argued that the Superior Court, in denying

the claims, misapplied Strickland v. Washington. The District Court was not

persuaded. It denied all of Petitioner’s claims, including the ineffective assistance

claims. Petitioner applied to the District Court for a certificate of appealability

(“COA”) so he could appeal its decision. See 28 U.S.C. § 2253(c). The Court

granted his application but limited it to one issue: whether Defense Counsel were

constitutionally ineffective in failing to discover that Petitioner suffered from

FASD.




                                           8
              Case: 17-14322     Date Filed: 09/16/2020   Page: 9 of 69



                                         II.
                                         A.

      The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”)

limits the circumstances in which a federal court may grant a writ of habeas corpus

setting aside a state court judgment adjudicating a claim alleging the denial of a

constitutional right:

      Under AEDPA, a federal court may not grant a habeas corpus
      application with respect to any claim that was adjudicated on the merits
      in State court proceedings, 28 U.S.C. § 2254(d), unless the state court’s
      decision was contrary to, or involved an unreasonable application of,
      clearly established Federal law, as determined by the Supreme Court of
      the United States, § 2254(d)(1).
Johnson v. Upton, 615 F.3d 1318, 1329 (11th Cir. 2010) (quoting Berghuis v.

Thompkins, 560 U.S. 370, 380, 130 S. Ct. 2250, 2259 (2010)) (quotation marks

omitted).

      In this appeal, we ask whether the District Court erred in deciding that the

Superior Court of Butts County’s decision was not (1) “contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined” in

Strickland v. Washington, see 28 U.S.C. § 2254(d)(1), or (2) “based on an

unreasonable determination of the facts in light of the evidence presented in the




                                          9
               Case: 17-14322       Date Filed: 09/16/2020      Page: 10 of 69



state court proceeding,” 28 U.S.C. § 2254(d)(2). 9 That is, we determine de novo

whether the District Court erred in rendering either decision.

       In answering these questions, we keep two principles in mind. First, “[a]

state court’s determination that a claim lacks merit precludes federal habeas relief

so long as ‘fairminded jurists could disagree’ on the correctness of [the state

court’s] decision.” Harrington v. Richter, 562 U.S. 86, 101, 131 S. Ct. 770, 786

(2011) (quoting Yarborough v. Alvarado, 541 U.S. 652, 664, 124 S. Ct. 2140, 2149

(2004)). Second, the state court’s findings of fact are “presumed” to be correct. 28

U.S.C. § 2254(e)(1). Thus, if a petitioner challenges a state adjudication that rests

on findings of fact, he must overcome two hurdles. He must rebut the presumption

of correctness that attaches to the findings of fact, and he must do so with “clear

and convincing evidence.” Id. And he must overcome the deference that we give

to the state court’s adjudication under § 2254(d).

       To prevail under Strickland v. Washington, a petitioner must show (1) that

his trial “counsel’s performance was deficient” and (2) that it “prejudiced [his]

defense.” 466 U.S. at 687, 104 S. Ct. at 2064. He satisfies the second element

only on showing that there is “a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different. A



       9
         These are the same questions the District Court answered in deciding whether the
Superior Court’s decision was deficient under 28 U.S.C. § 2254(d)(1) or (2).
                                              10
                Case: 17-14322    Date Filed: 09/16/2020    Page: 11 of 69



reasonable probability is a probability sufficient to undermine confidence in the

outcome.” Id. at 694, 104 S. Ct. at 2068. “It is not enough ‘to show that the errors

had some conceivable effect on the outcome of the proceeding.’” Richter, 562

U.S. at 104, 131 S. Ct. at 787 (quoting Strickland, 466 U.S. at 693, 104 S. Ct. at

2067). Instead, “[c]ounsel’s errors must be ‘so serious as to deprive the defendant

of a fair trial, a trial whose result is reliable.’” Id., 131 S. Ct. at 787–88 (quoting

Strickland, 466 U.S. at 687, 104 S. Ct. at 2064).

                                           B.

      The District Court ruled on the same record on which the Superior Court of

Butts County denied Petitioner’s application for a writ of habeas corpus on

December 27, 2005. The record includes a transcript of Petitioner’s trial in August

1976; the record before the Georgia Supreme Court in Petitioner’s appeal of his

convictions and death sentences, and that Court’s opinion affirming them; material

parts of the proceedings the Superior Court of Butts County held on the habeas

petition Petitioner filed on January 8, 1980;10 the transcript of Petitioner’s trial in

February and March of 1999, the record before the Georgia Supreme Court in

Petitioner’s appeal of his death sentence, and that Court’s opinion affirming the

sentence; and the evidence the Superior Court received in the habeas proceedings

in reaching its December 27, 2005 decision—specifically, the evidence bearing on


      10
           See note 5, supra.
                                           11
               Case: 17-14322        Date Filed: 09/16/2020       Page: 12 of 69



Defense Counsel’s preparation for and presentation of Petitioner’s defense at the

penalty phase retrial, which, according to Petitioner, constituted deficient

performance under Strickland.11

       In part III.A below, we visit Petitioner’s 1976 trial. We recite the facts on

which the jury found Petitioner guilty as charged, the aggravating circumstances

the State presented in seeking death sentence verdicts, and the testimony

Petitioner’s counsel presented in urging the jury to return life-sentence verdicts.

The 1976 trial informed Defense Counsel of what the State would present at the

penalty phase retrial and the task they faced in presenting a defense that would

mitigate the State’s case for a death sentence. In subsection B, we introduce

Defense Counsel and the team they assembled, set out the investigatory steps they

took in preparing for the retrial, and recount what their investigation revealed.

Subsection C recounts what took place at the retrial.

       Part IV focuses in subsection A on the litigation of Petitioner’s ineffective

assistance of counsel claim in the Superior Court of Butts County, specifically, the

FASD claim; in subsection B on the District Court’s decision under AEDPA not to




       11
           The record in this appeal does not include the records of the habeas petition Petitioner
filed in the Northern District of Georgia on June 15, 1981; the habeas proceedings brought in the
Superior Court of Butts County on January 26, 1984; or the proceedings held in Presnell III. See
notes 5 & 6, supra.
                                                12
               Case: 17-14322       Date Filed: 09/16/2020       Page: 13 of 69



disturb the Superior Court’s denial of that claim; and in subsection C on our

conclusion that the District Court did not err.

                                       III.
                                        A.
                                        1.
       The Georgia Supreme Court, in its Presnell I opinion affirming the

convictions and death sentences resulting from the 1976 jury trial, provided

Defense Counsel with the facts the State would present in support of its quest for a

death sentence. Here are the facts the State would present12:

               The defendant was seen the day before the crimes by a lady who
       was picking up her children from school. He was returning to his blue
       car which was parked a short distance away from the school. At [his]
       trial [on the July 1, 1976 indictment,] the defendant took the stand and
       explained that he had walked to the wooded area across from the school
       where he watched the little girls through binoculars while he played
       with himself. He testified that he had frequently visited adult
       bookstores and movies, and that he was reading a book entitled “He
       Warmed Her Young Body.” He returned the next day . . . and saw two
       little girls walk from the school down a road beside the woods. The
       defendant was again seen by the same lady who had observed him the
       day before. The defendant testified that he had driven to the wooded
       area near the school where he again watched the little girls. He had
       brought a sleeping bag, a rug, a jar of lubricant and rope. He waited for
       the two children, one of whom he said reminded him of the girl in his
       book. The girls entered the wooded area on a path which led to their
       homes on the other side, a distance of less than five hundred yards. The
       older child was ten years old, the younger child was eight. The
       defendant grabbed them from behind, covered their mouths with his
       hand and told them he would use the gun in his pocket if they did not


       12
          At the 1976 trial, George W. Darden, III, District Attorney for Cobb County, Georgia,
represented the State. J. Milton Grubbs, Jr., William P. Holley, and Adele Platt, court-appointed
attorneys, represented Petitioner.
                                               13
       Case: 17-14322     Date Filed: 09/16/2020    Page: 14 of 69



do as told. He tied them but then untied them and took them to his car
and drove away with them.
       The mother of the younger child became concerned and drove to
the school. Finding the lights out in her daughter’s schoolroom, she
walked the path through the wooded area. On the trail she found school
books in which the older child’s name had been written. She contacted
the school principal, her husband, and the police. With neighbors and
other volunteers the parents of the two children continued searching for
them.
       After stopping for gasoline at a self-service station, the defendant
drove to an unpopulated wooded area. He testified that on the way and
while he was driving, he had the older child place his sex organ in her
mouth. At the secluded area, he took a blue rug and jar of lubricant
from the car trunk and went into the wooded area with the children. He
had the children remove their clothing and caused the older child to lie
on the rug. He testified that he then removed his clothes and penetrated
the older child. When he stopped she was bleeding. Her vagina was
torn and required surgery for repair. He let the children dress. The
older child was slower, so he took the younger child back toward the
car first.
       Along the way the younger child ran away from the trail. He
chased her across a narrow, shallow creek. In his taped confession he
said, “Well, when we got down to the creek, I don’t really know why,
but I just pushed her down into the creek and held her there. Well, she
was kicking and trying to get out but I just held her there until she
stopped kicking. Well, I figured she was dead and for some reason I
didn’t want to leave her in the creek and that is the reason I carried her
out of the creek and layed her down.” At trial the defendant testified
that he accidentally fell on top of the fallen younger child who was still
gasping for air as he pulled her to the creek bank and departed. The
autopsy indicated that the cause of her death was drowning.
       The defendant returned to the older child and took her towards a
nearby section of the creek where he again had her place his sex organ
in her mouth. Next, the defendant put the older child in the trunk of his
car.
       After driving some distance, a tire on the defendant’s car lost air
pressure. He left the older child in another wooded area near a service
station and drove to his mother’s nearby residence to repair the tire.
The child found help at the service station. She told police that the man

                                    14
             Case: 17-14322     Date Filed: 09/16/2020   Page: 15 of 69



      was driving a blue car and had had tire trouble. The defendant was
      found by police installing a tire on his car.
             During the course of his testimony at trial the defendant admitted
      acts showing commission of each of the crimes (except the murder) for
      which he was convicted. (In his confession to police he admitted facts
      showing murder.) He testified that because the children did not protest,
      he did not believe at the time of the crimes that his acts were wrong.
      The court’s expert witness, who had supervised a court-ordered
      psychiatric examination of the defendant, testified that he had no reason
      to believe that the defendant did not know right from wrong.

Presnell I, 243 S.E.2d at 500–01.

      As indicated in the passages quoted above, Petitioner testified in his defense

during the guilt phase of his trial. Petitioner was the only witness counsel put on in

his defense. The jury had already heard his confession; his testimony gave him an

opportunity to explain it. His testimony supported the two-fold theory of his

defense: (1) the drowning of L.S. was an accident, and (2) he did not understand

that kidnapping and rape were wrong.

      Petitioner explained that he had been acquiring pornographic books

involving adult men and children for a long time. What he read and saw—in

particular, depictions of men having sexual intercourse with young girls—gave

him the urge to seek out young girls, according to Petitioner. Counsel’s theory was

that his consumption of pornographic media explained why he kidnapped the two

girls, so counsel had him tell the jury about it. Counsel then asked Petitioner to

describe what took place on May 4, 1976, and the day before.



                                         15
                Case: 17-14322      Date Filed: 09/16/2020     Page: 16 of 69



      Petitioner’s response was consistent with what the State’s evidence had

portrayed. On May 3, the day before he abducted L.S. and A.F, he hid in the

bushes across from their school13 and, while “play[ing] with himself,” watched

with binoculars the children leaving school. He seized L.S. and A.F. the next day

as they were walking through the woods. He said he did it because A.F. reminded

him of a girl in one of his pornographic books. He did not think it would hurt her.

When he realized that she was bleeding he stopped and asked A.F. and L.S., who

he also had forced to undress, to put their clothes back on. While A.F. was

dressing, L.S. ran away, and he gave chase. They came upon a creek, and she fell

in. He stumbled and fell on top of her. He got up and pulled her out of the creek.

She was gasping for air, so he compressed her chest and departed to look for A.F.

He found her, put her in the trunk of his car, and drove to his mother’s apartment to

change out of his wet clothes. He left L.S. behind, assuming that she was alright

and could leave the woods on her own. He did not intend to kill her.

      On cross-examination, Petitioner acknowledged that his explanation of

L.S.’s death conflicted with what he stated in his May 4 confession—that he

pushed her down in the creek and held her there until she stopped moving. He




      13
           The Richard B. Russell Elementary School in the City of Smyrna in Cobb County,
Georgia.
                                              16
                Case: 17-14322        Date Filed: 09/16/2020   Page: 17 of 69



explained the statement by saying that, at the time of his confession, he “really

didn’t care what happened to [him].”

      On redirect examination, Petitioner said that he was unaware of the crime of

kidnapping when he seized the two girls on May 4. He didn’t know it was wrong

to kidnap the two young girls because they were willing to go along with

everything he told them to do—he didn’t force anything.

      In the end, the defense strategy did not persuade the jury, and it found

Petitioner guilty as charged. After receiving the jury’s verdicts, the Court

convened the penalty phase.

                                         2.
      In the penalty phase of Petitioner’s trial, the State contended that the

following aggravating circumstances warranted the jury’s imposition of three death

sentences. Petitioner should be sentenced to death because (1) he murdered L.S.

while engaged in the commission of kidnapping with bodily injury of A.F.; (2) he

kidnapped with bodily injury A.F. while committing the rape of A.F.; and (3) he

raped A.F. while committing the murder of L.S.14 The State based its case for the

imposition of these sentences on the evidence adduced in the guilt phase and the

jury’s verdicts.




      14
           Presnell I, 243 S.E.2d at 500.
                                               17
               Case: 17-14322      Date Filed: 09/16/2020      Page: 18 of 69



                                           3.
       Petitioner’s case for the imposition of concurrent life sentences consisted of

the testimony of four witnesses: Harry Porter, M.D., a psychiatrist; Miguel A.

Bosh, M.D., a psychiatrist; Rev. John T. Welch, a Baptist minister; and Lois

Cole, 15 Petitioner’s mother. Dr. Porter and Dr. Bosh had examined Petitioner

following his indictment. Both made the same mental health diagnosis—

pedophilia, a mental disorder—and testified that the disorder was curable. Dr.

Porter added that he did not believe that Petitioner intended to harm his victims

and characterized him as a very compliant individual who could function

satisfactorily in a controlled environment. Reverend Welch, the pastor of Glenn

Haven Baptist Church, had supervised Petitioner for a year at a mission for

juvenile delinquents.16 He testified that he had baptized Petitioner and described

him as “easily swayed.”

       Lois spoke of her son’s troubled childhood. 17 Lois married Petitioner’s

father, Virgil Delano Presnell (“Delano”), in March of 1953. She was seventeen at

the time. She gave birth to Petitioner on December 29 of that year. She said that

Petitioner was raised without the benefit of fatherly guidance for most of his youth,




       15
           In 1976, Petitioner’s mother was named Lois Cole. In 1990, she married Willie
Samples and became Lois Samples. For ease on the reader, we refer to her as Lois throughout
this opinion.
        16
           See note 29, infra.
        17
           Lois was present in the courtroom throughout the trial.
                                             18
                Case: 17-14322        Date Filed: 09/16/2020        Page: 19 of 69



and he had academic problems that caused him to fail “two or three different

grades.”

       When Petitioner was about six months old, Lois, Delano and Petitioner

moved to Pontiac, Michigan. A few months later, Lois and Petitioner returned to

Atlanta and moved in with Lois’ parents.18 Shortly thereafter, she and Delano

separated. Several years would pass before she saw him again. In the interim, she

and Petitioner stayed with her parents. Lois got a job with the Mead Packaging

Company, where she was still employed in 1976. When Petitioner was thirteen,

Delano returned to Atlanta to live with Lois and Petitioner. But the arrangement

did not last. In a year, they were divorced. She concluded her testimony by asking

the jury to spare her son’s life.

       The parties’ closing arguments focused on the issue of mercy. The District

Attorney argued that Petitioner’s troubled childhood was irrelevant. Defense

counsel disagreed and pleaded for mercy throughout the argument.19 Counsel’s

pleas for mercy failed to convince the jury. Finding that the State had established

the aggravating circumstances required for the imposition of death sentences for




       18
            Lois’s parents were Harry Cleo Edwards and Eula Louise Rebecca Rumph. Lois had
six siblings. Mildred was the oldest. After Mildred came Lois, and after Lois came Sarah,
James, Patricia (called Peggy), Lillian, and Brenda. Lois’s siblings are referred to by their first
names throughout this opinion.
         19
            Counsel also alluded to the testimonies of Dr. Porter and Dr. Bosh, both of whom
opined that Petitioner’s pedophilia was curable.
                                                 19
                Case: 17-14322        Date Filed: 09/16/2020       Page: 20 of 69



the capital crimes Petitioner had committed, the jury rendered the verdicts the State

sought.

                                               B. 20

       On January 7, 1998, after Petitioner’s death sentence had been set aside in

Presnell III and the State opted to retry the penalty phase of his case, the Superior

Court of Cobb County appointed Stephen Schuster to represent Petitioner.

Schuster, who served as lead counsel, was admitted to the Georgia Bar in 1976.

Following Schuster’s admission to the bar, he worked as an assistant solicitor in

Cobb County for two years then moved to the Cobb County District Attorney’s

Office where he worked for two years as an assistant district attorney. After that,

he entered private practice, specializing in the representation of individuals

charged with criminal offenses. Before undertaking Petitioner’s representation,

Schuster had defended an accused in at least four cases in which the State sought a

death sentence.

       At Schuster’s request, the Superior Court, on January 9, 1998, appointed

Mitch Durham to assist him as co-counsel. Durham was admitted to the Georgia

Bar in 1986. He began his legal career as a law clerk for the Superior Court of




       20
           The facts recited in this subpart are taken from the findings of fact made expressly or
impliedly by the Superior Court of Butts County in its December 27, 2005 order denying the
application for a writ of habeas corpus Petitioner filed on October 16, 2002. These findings of
fact are “presumed to be correct.” 28 U.S.C. § 2254(e)(1).
                                                20
                Case: 17-14322   Date Filed: 09/16/2020   Page: 21 of 69



Cobb County. After his clerkship, Durham practiced with a criminal defense

attorney for eight years and then entered private practice as a criminal defense

attorney. Prior to his appointment in Petitioner’s case, he had defended an accused

in six murder trials in which the State sought a death sentence.

      Defense Counsel obtained a wealth of information about Petitioner before

they started preparing for the retrial. They obtained the transcripts of the guilt and

penalty phases of Petitioner’s 1976 trial and the files maintained by the lawyers

who participated in that trial: J. Milton Grubbs, Jr., the lead defense counsel, and

George W. Darden, III, the prosecutor. 21 Defense Counsel had the records of the

habeas corpus proceedings held in the Superior Court of Butts County on the

petition Petitioner filed in 1980. These records included the mental health

evaluation of Petitioner made by Joel Norris, Ph.D., a psychologist, who testified

in those proceedings. In addition, Defense Counsel conferred with attorneys John

L. Taylor, Jr., and Millie Dunn, who obtained the vacation of Petitioner’s death

sentence in the federal habeas proceeding held in Presnell III. And from the time

they were appointed until the retrial, Defense Counsel conferred with Petitioner at

least ten times, in person at the Jackson County Correctional Institution, by phone,

and in writing.




      21
           See note 12, supra.
                                          21
               Case: 17-14322       Date Filed: 09/16/2020       Page: 22 of 69



       After Defense Counsel digested the information these sources provided, the

Superior Court, on September 11, 1998, granted their motion for funds to employ

Andrew Pennington, an investigator with death-penalty experience;22 Toni Bovee,

a mitigation specialist;23 Robert D. Shaffer, Ph.D., a neuropsychologist; Patricia L.

Maykuth, Ph.D., a jury composition expert; 24 Harry Porter, M.D., the psychiatrist

who evaluated Petitioner following his indictment and testified in the penalty phase

of his 1976 trial;25 and Dianna McDaniel, an attorney. 26 We refer to Defense

Counsel and these individuals collectively as the Defense Team.

       Once assembled, the Defense Team set about the task of finding mitigating

evidence. They obtained photographs depicting Petitioner’s childhood; his school

records;27 his medical records, including those at Central State Hospital;28 and the


       22
           Pennington had been recommended by Pam Leonard, a mitigation specialist with the
Multi-County Public Defender’s Office. He had conducted investigations in numerous capital
cases in Georgia and California.
        23
           Bovee was recommended by the Multi-County Public Defender’s Office. She was a
licensed private investigator in California and South Carolina, had over sixteen years of
experience investigating mitigating evidence for defendants in capital cases, had worked in over
100 capital cases, and had attended thirty seminars focused on death-penalty mitigation.
        24
           Maykuth had been a consultant in over seventy civil and criminal trials on issues
including jury selection, jury profiling, perception, and memory.
        25
           The Multi-County Public Defender’s Office provided the funds needed to employ these
experts along with Attorney Dianna McDaniel.
        26
           Defense Counsel were assisted in the preparation of Petitioner’s defense by the Multi-
County Public Defender’s Office, which provided them with an index to motions in capital cases
and the names of experts in jury challenges and victim impact statements. Defense Counsel were
also assisted by the Georgia Resource Center.
        27
           The school records revealed, among other things, that Petitioner was a frequent truant
indifferent to academic work and his statements that his parents thought he was “stupid” and “no
good.”
        28
           Petitioner was at Central State Hospital from June 23, 1976 to July 1, 1976. He was
sent to the hospital under Superior Court order for the purpose of psychiatric examination and
                                               22
               Case: 17-14322        Date Filed: 09/16/2020       Page: 23 of 69



records pertaining to his incarceration in jails and prisons following his arrest on

May 4, 1976. The Defense Team also delved into his criminal history and found

that he had been imprisoned for multiple convictions for vehicular theft.29

       Defense Counsel and other members of the Defense Team conducted several

interviews. Pennington interviewed Petitioner; his former wife, Debra Gilliland; 30

his son, Brian Terry; his aunt, Peggy McQurter; his cousin, Marie Wilerson; and




evaluation. The hospital records, which were maintained during his incarceration, indicated that
Petitioner was of average intelligence, that the results of an electroencephalogram (EEG) were
normal, and that he had undergone a full psychological evaluation and was diagnosed with an
antisocial personality disorder and sexual deviation but was found to be functioning within the
normal range. The records also revealed that Petitioner showed no signs of guilt regarding his
assaults on L.S. and A.F. and that he admitted to intentionally drowning L.S. in the creek.
        29
           Petitioner was convicted in the Superior Court of Fulton County, Georgia, on
November 1, 1971, for a vehicular theft that occurred on June 20, 1971, and in the Superior
Court of DeKalb County, Georgia, on July 16, 1973, on four counts for vehicular thefts that
occurred on January 28 and March 14 (two thefts) and 27, 1973. For his November 1, 1971
conviction, he was sentenced to prison for five years. The sentence was suspended and he was
placed on probation after spending a year at the Georgia Christian Rehabilitation Center in
March 1972. For his July 16, 1973 convictions, he was sentenced to prison for three years. He
was released on parole on July 25, 1974. Defense Counsel also learned that Petitioner had been
incarcerated for breaking into a school and convicted for aiding in the delinquency of a minor—a
charge of sexual battery had been reduced to that offense.
        In addition to these convictions, Defense Counsel were aware of Petitioner’s assaults on
young girls. Defense Counsel obtained the transcription of an interview conducted by Detective
Williams and Lieutenant Moss on May 6, 1976. In the interview Petitioner admitted that, as
early as age fourteen, he had grabbed young girls and reached under their dresses. Two months
before the assault on L.S. and A.F., he followed a young girl from school, seized her, took her to
a secluded spot, had her undress, and inserted his penis between her legs and simulated sex, but
did not penetrate her. A few days after that incident, he seized a young girl, took her to a
secluded spot, but ran off when it appeared that she was going to scream. Two weeks or so
before he assaulted L.S. and A.F., Petitioner followed a young girl, took her off her bike, forced
her to a wooded area and inserted his penis between her legs and simulated sex, again without
penetrating her.
        30
           Gilliland said that Petitioner had never tried to molest her or any family member and
that their divorce was his suggestion.
                                               23
               Case: 17-14322        Date Filed: 09/16/2020       Page: 24 of 69



one of his former victims, A.H. Bovee interviewed Petitioner;31 Lois; and two of

his aunts, Lillian Shepard and Peggy McQurter. 32 Lois provided Bovee with a

family history. Among other things, she told Bovee that Petitioner never had a

positive male role model and was more comfortable with children. In discussing

her pregnancy with Petitioner, she said that she smoked a pack of cigarettes a day

and “did not drink except socially.” After receiving Pennington’s and Bovee’s

reports of these interviews, Schuster and/or Durham conferred with Lois, Gilliland,

Terry and Lillian.

       Dr. Shaffer compiled Petitioner’s life history with the information provided

by the Defense Team and his interviews with Petitioner, Lois and Lillian.33 Dr.

Shaffer’s history reflected the following: Petitioner’s father, Delano, came from a



       31
            In her interview with Petitioner, Bovee learned of his educational background, family
life, criminal involvement, marriage, and employment history. He said that his uncle, James
Edwards, was the prominent male figure in his life and that his father punched him in the face,
beat him in the chest, and called him a sissy because he liked art and had no interest in sports.
         32
            Like Lois, Lillian provided Bovee with Petitioner’s life history, which included that
Petitioner once lived in a house where five women slept in the same room; Petitioner slept with
his mother until he was almost ten. Petitioner’s aunt, Peggy McQurter, confirmed what Bovee
heard from Lois and Lillian about the family living in close quarters.
         33
            Dr. Shaffer spent fifteen to twenty hours interviewing Petitioner and submitting him to
psychological and intelligence testing. His diagnosis was that Petitioner had a pedophilic
disorder and minimal brain dysfunction.
         Dr. Porter also diagnosed Petitioner with pedophilia. Petitioner told Dr. Porter that he
went to a car race two days before he assaulted L.S. and A.F. and “got worked up seeing all the
good looking girls there”; that he went to their school the day before the assaults to watch the
girls with binoculars; and that he returned the following day, kidnapped L.S. and A.F. and
committed the crimes of which he had been convicted. He realized what he had done was wrong
and would be punished if caught. He “did not know why [he] held [L.S.] down in the water until
[he] thought she had quit breathing.”
         Dr. Joel Norris agreed with Dr. Shaffer’s and Dr. Porter’s pedophilia diagnoses.
                                                24
               Case: 17-14322        Date Filed: 09/16/2020       Page: 25 of 69



family of alcoholics. He was unfaithful to Petitioner’s mother and, when he was

around, he physically abused her and Petitioner. For most of his childhood,

Petitioner lived with several adult women, where sexual boundaries were

ambiguous and privacy was scarce. His mother’s primary role was to make money

rather than to raise Petitioner; Petitioner’s grandmother and Aunt Lillian did the

child rearing. He had no male role models.

       The Defense Team’s investigation did not reveal that Petitioner suffered

from FASD. Thus, the disorder did not play a role in Defense Counsel’s trial

strategy. The strategy they chose was to create a lingering doubt in the jurors’

minds as to whether L.S.’s killing was accidental, or was deliberate as the State

contended, and to prompt the jurors to return a life-sentence verdict. As a fallback

position, they urged the jury to return a life-sentence verdict as a matter of mercy.34

                                                C.

       The penalty-phase retrial took place from February 22 to March 16, 1999.

District Attorney Patrick Head and Assistant District Attorneys Russell Parker and



       34
           Mercy was the focus of the sentencing phase of Petitioner’s 1976 trial. Presnell III,
959 F.2d at 1530. Indeed, the parties’ “closing arguments . . . revolve[d] around the mercy
issue.” Id. We vacated Petitioner’s death sentence because the State, drawing on comments a
Justice of the Georgia Supreme Court made in Eberhart v. State, 47 Ga. 598 (1873)—comments
this Court has condemned on several occasions—told the jury that it “must exclude any
consideration of mercy from its sentencing decision [and] therefore in effect deprived petitioner
of his only remaining plea for life,” Presnell III, 959 F.2d at 1530, and denied him due process of
law. Presnell III thus informed Defense Counsel that appealing to the jury’s sense of mercy was
a viable sentencing strategy.
                                                25
             Case: 17-14322     Date Filed: 09/16/2020    Page: 26 of 69



Jack Mallard represented the State. Defense Counsel, assisted by Dianna

McDaniel, represented Petitioner. The State called sixteen witnesses in its case in

chief and three on rebuttal. Petitioner called six witnesses, including Lois.

                                          1.

      Parker made the State’s opening statement to the jury. He began by

explaining what happened on May 4, 1976. He described how A.F. was able to

escape and help the police find Petitioner, who subsequently confessed and led the

police to L.S.’s body. After that, he previewed the testimony of the Medical

Examiner, Dr. Joseph Burton. Dr. Burton would say that L.S. drowned; that she

had water and sand in her stomach; that her bronchial tubes leading to her lungs

had plant matter in them; that she had superficial abrasions in her eyelid, the tip of

her nose, lower lip, and chin; that she had marks around her throat, inner left

forearm, and right forearm; and that she had bruising over her back.

      Parker concluded by saying that the jury should return a death-sentence

verdict because the evidence on which Petitioner’s conviction for the murder of




                                          26
               Case: 17-14322       Date Filed: 09/16/2020       Page: 27 of 69



L.S. was based established the following aggravating circumstances: (1)

kidnapping with bodily injury,35 (2) torture, 36 and (3) depravity of the mind. 37

       Schuster delivered the opening statement for Petitioner. He began by telling

the jury that, after assaulting A.F. and L.S., Petitioner made no attempt to flee. He

let A.F. go, knowing that she would be able to identify him and his car. Then,

following his arrest, he told the police what he had done and helped them find

L.S.’s body. Schuster focused on Petitioner’s upbringing. His parents separated

when he was a year old, and his mother moved in with her parents—Petitioner’s

grandparents—and her six siblings (five sisters and a brother). The family was

dependent on welfare, living in housing projects and in cramped quarters. Sexual

abuse was rampant, perpetrated by Petitioner’s maternal uncle, James. When

Petitioner was thirteen, his father returned and moved in with him and his mother.

His father drank to excess and was physically abusive. He beat and belittled



       35
            O.C.G.A. § 17-10-30(b)(2). This subsection authorizes a jury to return a death-
sentence verdict if the murder at issue was committed “while the offender was engaged in the
commission of another capital felony,” such as the offense of kidnapping with bodily injury.
Although a death sentence could no longer be imposed for the offense of kidnapping with bodily
injury, the Georgia Supreme Court classifies it as a capital offense when introduced as an
aggravating circumstance for murder. Cook v. State, 251 S.E.2d 230, 230 (Ga. 1978).
         36
            O.C.G.A. § 17-10-30(b)(7). This subsection authorizes a jury to return a death-
sentence verdict if the murder at issue was “outrageously or wantonly vile, horrible, or inhuman
in that it involved torture, depravity of mind, or an aggravated battery to the victim.” Id. The
Georgia Supreme Court construes this subsection as disjunctive, creating three aggravating
circumstances: an outrageously or wantonly vile, horrible, or inhuman murder that involved (1)
torture, (2) depravity of the mind, or (3) an aggravated battery. Ellington v. State, 735 S.E.2d
736, 146 (Ga. 2012) (citing Hance v. State, 268 S.E.2d 339, 345 (Ga. 1980)).
         37
            O.C.G.A. § 17-10-30(b)(7); see note 36, supra.
                                              27
             Case: 17-14322     Date Filed: 09/16/2020    Page: 28 of 69



Petitioner for no apparent reason. As a result, Schuster argued, Petitioner hardly

knew right from wrong. Schuster closed his remarks by saying that, in the years

following 1976, Petitioner had become a productive member of his prison

population. He obeyed the rules and even earned a GED.

                                          2.

      The State called sixteen witnesses in its case in chief. Together, they

presented a case essentially identical to the case the State presented in 1976. A.F.,

then an adult woman, described how Petitioner abducted her, raped her, and then

left her in the woods near a service station. On cross-examination, A.F. testified

that she did not see Petitioner do anything to L.S. except tie her up and tape her

mouth shut when he abducted her and L.S. and forced them into his car.

      L.S.’s parents and A.F.’s mother testified. L.S. and A.F. were neighbors and

good friends. L.S.’s father recalled that they often walked home from school

together. In the evening of May 4, 1976, he identified his daughter’s body at the

hospital. L.S.’s mother said she was at home that day. When the girls did not

come home from school on time, she looked for them and found A.F.’s books in

the woods, which prompted her to call the school and the police. L.S.’s parents,

her sister, and a cousin read victim impact statements to the jury.

      A.F.’s mother met her daughter at the service station where A.F. went after

running away from Petitioner. An ambulance was called, and A.F.’s mother

                                         28
               Case: 17-14322        Date Filed: 09/16/2020       Page: 29 of 69



accompanied A.F. to the hospital. She waited there while A.F. underwent surgery

to repair vaginal lacerations.

       Vincent Giglio, a neighbor of L.S.’s and A.F.’s families, testified. He

participated in a search for the girls. He found Petitioner’s sleeping bag and rope

in the woods.

       Lee Moss, a lieutenant with the Cobb County Police Department in May

1976, testified. He and Detective Douglas Williams were the officers in charge of

the case. He and Detective Williams met with A.F. at the hospital. She explained

what had happened and where Petitioner had left her. With that information,

Lieutenant Moss and Detective Williams were able to find Petitioner. Once they

found him, Petitioner took the officers to L.S.’s body. The officers then placed

Petitioner under arrest and brought him to the stationhouse where he gave a

recorded confession, which was later transcribed. Moss read the entire confession

into the record.38 On cross-examination, he said that Petitioner confessed after

waiving his rights to remain silent and have counsel present.39




       38
           Among other things, Petitioner confessed that he raped A.F. and then told the girls to
get dressed. At that point, L.S. took off running. Petitioner chased her toward a creek. He said,
“I didn’t really know why, but I just pushed her down into the creek and held her there. Well,
she was kicking and trying to get out but I just held her there until she stopped kicking. Well, I
figured she was dead and for some reason I didn’t want to leave her in the creek, and that is the
reason I carried her out of the creek and layed [sic] her down.”
        39
           Detective Williams testified at Petitioner’s 1976 trial. By 1999, he had left the Cobb
County Sheriff’s Office and no longer lived in Georgia.
                                                29
               Case: 17-14322      Date Filed: 09/16/2020      Page: 30 of 69



       Morris Toler, a Cobb County detective in 1976, testified that on May 6 he

searched the area around the scene of the crime for additional evidence. He found

clothing, books, shoes, and a lunch box behind the Chattahoochee Elementary

School. 40 He searched Petitioner’s car, which was parked at Lois’ apartment

complex, and recovered Petitioner’s binoculars. He searched Lois’ apartment and

found three pornographic books and a firearm in the headboard in Petitioner’s

bedroom. On cross-examination, Detective Toler conceded that a May 7 report

that he drafted indicated that he had found the firearm in Lois’ headboard, not

Petitioner’s. While acknowledging the incongruity, Detective Toler insisted that

he had found the firearm in Petitioner’s headboard.

       The State called two physicians. Dr. William Layne, who performed A.F.’s

surgery on May 4, and Dr. Joseph Burton, who conducted L.S.’s autopsy. Dr.

Layne opined that A.F.’s lacerations were caused when “something . . . rapidly

expand[ed] the vagina.” He testified that lacerations like the ones suffered by A.F.

“sometimes [happen] when a baby’s head is coming through the vagina and it’s too

big for the vagina. It will tear the same type of laceration.” Dr. Layne opined that

“[s]omething had been in [A.F.’s vagina] and caused it to expand and tear.” On




       40
          A.F. and L.S. were not students at the Chattahoochee Elementary School; they attended
the Richard B. Russell Elementary School. See note 13, supra. Detective Toler explained that
he was searching for evidence near the Chattahoochee Elementary School because it was located
near the service station that A.F. had run to after escaping Petitioner.
                                              30
              Case: 17-14322    Date Filed: 09/16/2020    Page: 31 of 69



cross-examination, he conceded that he could not determine what had been

inserted into A.F.’s vagina to cause the lacerations.

      Dr. Burton opined that L.S.’s body indicated that she died during daylight

hours, that she likely did not fall, that she inhaled water mixed with plant and sand

material, and that her pelvis was under water. He noted that L.S. was wearing

jeans that “were unzipped and unsnapped in front” and she was wearing “no

underpants.” He said that bruising on her neck was consistent with someone

applying pressure on the neck area. He concluded that L.S. died by drowning after

putting up significant resistance. In Dr. Burton’s opinion, the forensic evidence

was consistent with what Petitioner described in his confession (i.e., that he

intentionally held L.S.’s head under water).

      On cross-examination, Dr. Burton agreed that the forensic evidence could be

consistent with Petitioner’s theory that he did not intend to kill L.S. by holding her

head under water. Dr. Burton added, however, that he would expect more

abrasions on L.S.’s face had she had been running and simply fallen. Further, he

would expect to find that L.S. had suffered one or more broken ribs had Petitioner

fallen on top of her.

      The State called two witnesses who had encountered Petitioner prior to

May 4, 1976: Linda Brawner, whose children went to school with L.S. and A.F.,

and A.H., whom Petitioner assaulted on April 23, 1976. Brawner testified that she

                                          31
             Case: 17-14322     Date Filed: 09/16/2020   Page: 32 of 69



saw Petitioner near her children’s school on May 3. He was watching the children

from his parked car. She saw him again on May 4, standing in a yard across the

street from the school.

      A.H. attended B.C. Haynie Elementary in Clayton County. In 1976, she was

ten years old. On April 23, 1976, she was walking home from school when

Petitioner grabbed her, slapped her, and threatened her with a knife. A.H. escaped

his grasp and ran. Petitioner took off in the opposite direction. This was not the

first time she saw Petitioner. A couple of days before, A.H. saw Petitioner

standing near the spot where he would later grab her.

      A.H. reported the encounter to the Clayton County Sheriff’s Office.

Detective John Robbins, who conducted a photo lineup with A.H., testified that she

identified Petitioner as her attacker. The State published a Superior Court of

Clayton County judgment establishing that on October 18, 1976, Petitioner pled

guilty to a charge of aggravated assault with intent to rape A.H. and was sentenced

to ten year’s imprisonment.

      Greg Ballard, senior counselor at the Georgia Diagnostic Prison, testified

last for the State. He was Petitioner’s counselor between 1995 and 1997. He

testified that in 1996, Petitioner complained because the mailroom staff rejected a




                                         32
               Case: 17-14322       Date Filed: 09/16/2020       Page: 33 of 69



book he had ordered, Radiant Identities.41 After the book was rejected, Petitioner

asked to see the standard operating procedures regarding “printed materials that

may or may not contain sexual, nonsexual photos, magazines, books with nudity of

adults or children, the issue being natural photos of children that are not sexual or

provocative.” On cross-examination, Ballard said that Petitioner was a low-profile

prisoner who stayed out of trouble. He also agreed that the prison’s safety

standards precluded children from entering the area where Petitioner was housed,

implying that Petitioner would pose no future risk to children if given a life

sentence.

       During the presentation of its case in chief, the State introduced into

evidence several photographs, including photographs of the crime scene, L.S.’s

body, Petitioner’s car, and his pornographic books. Also received in evidence

were the rug Petitioner forced A.F. to lie on, maps of the area where the crimes

were committed, certified copies of Petitioner’s convictions for vehicular theft in

the Superior Courts of Fulton County and DeKalb County, and a certified copy of

his conviction in the Superior Court of Marion County for contributing to the


       41
          Ballard testified that he had never seen a copy of Radiant Identities. Excerpts of the
book submitted into evidence by the State show that it is a photography book containing images
of children. A young girl is prominently pictured on the cover, a copy of which was submitted
into evidence. Wearing only pants, the girl’s body is exposed from the waist up. Another page
of the book, which was submitted into evidence, contains an image of three children on a beach.
Two are fully wrapped in beach towels. The third child, a young girl, is also wrapped in a beach
towel, but she is holding her towel open and, clothed in a one-piece swimsuit, her body is
exposed.
                                              33
                   Case: 17-14322   Date Filed: 09/16/2020   Page: 34 of 69



delinquency of a minor. Finally, in conjunction with Ballard’s testimony, the State

introduced the forms Petitioner used to order books, the form rejecting Radiant

Identities, and the request he made for the standard operating procedures after the

prison rejected Radiant Identities.

                                             3.

         In Petitioner’s defense, Defense Counsel called six witnesses: Dulcie

Shrider, Lillian Shepard, Lois and Willie Samples (Petitioner’s stepfather),42 Brian

Terry (Petitioner’s son), and Robert D. Shaffer, Ph.D.

         Dulcie Shrider, the District Records Manager for the Atlanta Public School

System, testified first. Pursuant to a subpoena, she produced Petitioner’s school

records and summarized what they disclosed. Petitioner attended at least five

different schools, resided at several different addresses, and struggled to advance

from one grade to the next, often spending multiple academic years in the same

grade. Petitioner’s intelligence test scores disclosed a verbal IQ score of seventy-

four, a performance IQ score of ninety-six, and a full-scale IQ score of eighty-

three.

         Lillian, Petitioner’s aunt, testified next. She said that she is seven years

older than Petitioner. She said that when Lois gave birth to Petitioner (on

December 29, 1953), she and Lois were living with their parents and four of their


         42
              See note 15, supra.
                                             34
                Case: 17-14322        Date Filed: 09/16/2020        Page: 35 of 69



five siblings—Sarah, James, Peggy, and Brenda—in a duplex “out in west end on

Norcross Street.”43 Lois’s husband, Delano, was in the Army, stationed in Japan.

His tour there was short. When he returned to Atlanta from Japan, Petitioner was

about six months old. Within a few days, he decided to take Lois and Petitioner to

Michigan. Before the year was out, he and Lois separated, and she and Petitioner

returned to Atlanta and moved in with Lois’s parents. Lois’s parents had a three-

room apartment in Bankhead. Also living in the apartment were Sarah, Peggy,

James, Brenda, and Lillian. Shortly after arriving in Atlanta, Lois got a job with a

paper plant.

      When Petitioner was two, Lois’s parents, her siblings (except Mildred) and

Petitioner moved to an apartment in another public housing complex in Atlanta.

Lois could not move in with them because under the public housing rules, two

families could not reside in the same apartment. So, Lois lived elsewhere, leaving

Petitioner with her parents. She saw him on weekends.

      Two years later, her parents and her siblings moved to a three-bedroom

house, and Lois joined them. They stayed there for a year, then moved to an

apartment in a public housing complex. Lois moved to an apartment near the

paper plant, leaving Petitioner with her parents. Soon thereafter, the family was




      43
           Mildred, the oldest sibling, was living elsewhere at the time.
                                                 35
                   Case: 17-14322        Date Filed: 09/16/2020       Page: 36 of 69



evicted from their apartment and Petitioner went to live with Lois. He was seven

years old.

        In roughly 1954, James was in a serious car accident. After that, Lillian

recalled, he became violent, and for five years he sexually assaulted her and her

sisters. According to Lillian, James and Petitioner “palled around” while they

were living in the same home.

        Lillian described her father as immature and dependent on her mother.

When asked who parented Petitioner, Lillian said she did. She took care of him.

Neither her father nor her mother was involved.44

        Willie Samples (“Willie”) and Brian Terry followed Lillian to the stand.

Willie testified that he had known Lois since 1956; he married her in 1990. Since

their marriage, Willie explained, he began going with Lois to visit Petitioner

monthly. Terry said that he visited and wrote to Petitioner as frequently as he

could. Both Willie and Terry told the jury that they valued having Petitioner in

their lives.

        Lois was the last lay witness to testify. Her testimony, as it related to

Petitioner’s upbringing, echoed much of what Lillian had said.




        44
             Lillian reported that her sister Brenda died in 1984 and that her sister Sarah died in
1996.
                                                   36
               Case: 17-14322        Date Filed: 09/16/2020       Page: 37 of 69



       Lois was born on January 26, 1936, the second of her parents’ seven

children. She dropped out of school at sixteen with an eighth-grade education. In

March 1953, she married Delano, who was in the Army. Petitioner was born on

December 29, 1953, while Delano was stationed in Japan. At the time, Lois was

living with her parents and four siblings in a three-room apartment.45 Shortly after

Delano returned from Japan, she moved with him to Michigan, taking Petitioner

with them. Less than three months later, she left Delano because he was seeing a

woman in Michigan. Taking Petitioner with her, Lois returned to Atlanta and to

her parents’ apartment. In time, she got a job at a paper factory46 and rented a

room a block from the plant.

       Before he was a year old, Petitioner rolled off the bed and hit his head on the

floor.47 Lois testified that because of the fall, her mother deemed Lois unfit for

parenthood and took over, leaving Lois to work and raise money. She said that her

father was not a father figure to Petitioner. James and Delano were the only other

males in Petitioner’s life.




       45
           Lois testified that she and Petitioner shared a bed with Sarah. She also testified that
she slept in the same bed as Petitioner until he was eight or nine years old.
        46
           Lois worked ten and a half hours a day at the paper factory. She stayed employed there
for almost forty-three years. At the time she was hired, the paper factory was called Atlanta
Paper Company. When she testified in 1999, it was called Mead Inc.
        47
           Lois told Bovee that Petitioner’s fall happened when he was six weeks old. See part
IV.A, supra.
                                               37
              Case: 17-14322     Date Filed: 09/16/2020    Page: 38 of 69



      Delano eventually came back into Lois’s life; when Petitioner was thirteen,

Lois and Delano remarried. Delano drank in excess and abused Lois and Petitioner

repeatedly. Delano thought Petitioner was a sissy and would call him foul names.

The remarriage failed and Delano departed.

      Lois described Petitioner’s school attendance and performance as poor. He

dropped out of high school and soon was arrested for joy riding in a stolen car.

Stealing cars, and consequent arrests, became habitual.

      On cross-examination, Lois testified that her family had family reunions

when Petitioner was very young. He attended them and seemed to enjoy himself.

      Dr. Robert Daniel Shaffer testified last. He testified that in preparing to

conduct a psychological evaluation of Petitioner, he compiled a summary of

Petitioner’s life history. In preparing the life history, he reviewed Petitioner’s

medical and education records and the data contained in the psychological tests he

performed at the Jackson County Correctional Institution. He met with Petitioner

at the Institution on three occasions for a total of fifteen to twenty hours.

Petitioner’s life history reflected the information Dr. Shaffer obtained from the

investigators’ reports and in interviewing Petitioner, his mother, and Lillian.

      Dr. Shaffer presented Petitioner’s life history in the context of four findings.

First, Petitioner displayed signs of chronic brain syndrome or minimal brain

dysfunction. Dr. Shaffer reached this diagnosis based on Petitioner’s school

                                           38
             Case: 17-14322     Date Filed: 09/16/2020   Page: 39 of 69



records. The elementary school records revealed that Petitioner repeated some

grades more than once. Teachers suggested that he be placed in special classes for

“mentally retarded” students. They also noticed a delay in his social and emotional

development as opposed to an intelligence problem. He stayed in elementary

school until he was fifteen.

      Second, during his childhood, Petitioner lacked privacy and was exposed to

confusing sexual boundaries. Most of the time he was living in close quarters with

several family members where sexual misconduct took place and people spoke

about sex freely. His uncle James molested at least three of James’ sisters. Dr.

Shaffer explained that James’ later conviction for having sex with his two

daughters and forcing his son to have sex with his son’s own mother indicated the

“gravity and severity of the disorder that was present in” James. Dr. Shaffer said

that a possible explanation for Petitioner’s aberrant behavior might be that it was

caused by genetic factors—the same factors present in James’ makeup.

      The elementary school records indicated that teachers were concerned with

Petitioner’s knowledge and openness about sex. Petitioner told Dr. Shaffer that he

had a confusing relationship with Lillian, who would often act like his mother.

When his real mother would go to a dance and bring him and Lillian along, Lillian

would act like his romantic partner.




                                         39
              Case: 17-14322    Date Filed: 09/16/2020    Page: 40 of 69



      Third, Petitioner’s only male role models were either abusive or sexually

deviant. James was molesting his sisters. Petitioner’s father was the son of an

alcoholic, habitually drank to excess, and physically and verbally abused Petitioner

and his mother. Consequently, Petitioner learned that the only way to become a

man was to assault his loved ones or commit sexually deviant acts.

      Fourth, Petitioner was exposed to sexual and romantic fantasies while

growing up. His maternal grandfather apparently kept pornographic material in the

bathroom and expected Petitioner to view it. In time, Petitioner obtained from an

adult bookstore pornographic books depicting adult men with young girls.

      Dr. Shaffer also testified about the results of three psychological tests and

two personality tests. The first psychological test, the Halstead-Reitan

neuropsychological test, assessed whether Petitioner had sustained any significant

brain injuries. Dr. Shaffer asked him to perform four tasks. He scored in the

normal range on two. On the third task, his performance indicated that he had

difficulty with comprehension and suffered from moderately severe brain

impairment. On the fourth, Petitioner’s score was consistent with mild brain

impairment.

      The second psychological test was the Wechsler Adult Intelligence Scale III

test for intelligence. Petitioner’s scores were in the borderline-to-low-average

range of intellectual functioning but showed a significant discrepancy between

                                         40
                 Case: 17-14322   Date Filed: 09/16/2020   Page: 41 of 69



verbal processing and perceptual organization, which could mean brain

dysfunction, hereditary factors, or some developmental issue.

       The third psychological test, the Vineland Adaptive Behavior Scales test,

determined Petitioner’s ability to complete standard daily routines. His scores

were equal to an average nine-year-old for communication, daily living, and

socialization.

       The two personality tests, the Dissociative Experiences Survey and the

Rorschach Inkblot test, determine a person’s awareness of reality. They revealed

that Petitioner struggled with reality perception.

       Considering Petitioner’s life history and test results, Dr. Shaffer diagnosed

Petitioner as having a pedophilic disorder. He also concluded that Petitioner

suffered from minimal brain dysfunction, meaning that he had a developing

nervous system that made him vulnerable to the environment in which he grew

up—a deviant, hostile environment with blurred sexual boundaries.

       On cross-examination, Dr. Shaffer described Petitioner’s demeanor as

immature and socially naive, albeit articulate. He agreed that Petitioner was not

mentally retarded or below average intellectual functioning. Finally, Dr. Shaffer

acknowledged that Radiant Identities was the type of book a pedophile would be

attracted to.




                                           41
              Case: 17-14322     Date Filed: 09/16/2020    Page: 42 of 69



      During the presentation of Petitioner’s defense, the Court had admitted into

evidence a note Petitioner submitted requesting that his stepfather, Willie Samples,

be added to his visitation list; multiple pictures of things he cross-stitched in

prison; his marriage certificate; photographs of him as a child; court records related

to James’ child-molestation conviction; letters between Petitioner and his son,

Brian Terry; and an article showing that Cobb County District Attorney Patrick

Head opted not to block Radiant Identities from being sold at local bookstores.

The Court also admitted several documents from Petitioner’s school records,

including his IQ test scores, report cards, letters sent home regarding discipline, a

letter from the health department to a social worker recommending that he take

special classes for the mentally retarded, and a psychological evaluation conducted

while he was in eighth grade. Among other things, the evaluation indicated that

Petitioner was functioning at the upper limits of the mentally defective level of

intelligence and performing several years below his grade level academically.

      The State, in rebuttal, called three witnesses. The first was Chuck Owen, the

lead senior counselor at the Jackson County Correctional Institution where

Petitioner was incarcerated from 1986 to 1990. Owen testified that he saw

Petitioner frequently and described him as an articulate, personable, and normal

adult. He recalled the scores Petitioner made on the Ebert test, a psychometric test

that was routinely administered to Jackson inmates at the time. The Ebert test

                                           42
             Case: 17-14322     Date Filed: 09/16/2020    Page: 43 of 69



measured IQ and behavioral patterns. Petitioner’s scores were in the high range of

normal. And Petitioner was able to earn a GED.

      On cross-examination, Owen acknowledged that, while incarcerated,

Petitioner tested at an eighth-grade reading level, a fourth-grade math level, and a

sixth-grade writing level.

      Robert Storms, Ph.D., a psychologist, followed Owen to the stand. Dr.

Storms had evaluated Petitioner pursuant to a court order issued for the purpose of

determining whether he was competent to stand the retrial of the penalty phase,

whether he suffered from a mental illness, or whether he was “mentally retarded.”

He visited Petitioner in prison and reviewed documents related to his childhood,

the police case file, and Dr. Shaffer’s report. He noted that Petitioner had a

troubled childhood and described him as coherent and rational.

      Dr. Storms administered two tests: the MMPI-2 test and the Wechsler Adult

Intelligence Scale III test. The MMPI-2 tested Petitioner’s reality contact.

Petitioner’s score was perfect. The Wechsler test is an IQ test. Petitioner’s verbal

IQ score was seventy-eight and his performance IQ score was 109. According to

Dr. Storms, an average on the test is anything from ninety to 100, and the seventy-

eight to 109 disparity in verbal IQ and performance IQ signified an abnormality.

He concluded that Petitioner suffered from Attention Deficit Disorder (“ADD”),

which would have made it difficult for Petitioner to concentrate as a child.

                                         43
             Case: 17-14322      Date Filed: 09/16/2020   Page: 44 of 69



Petitioner’s school records were consistent with ADD, which, Dr. Storms

explained, may have caused Petitioner to have a rich fantasy life.

      Dr. Storms found nothing strange about Petitioner’s speech, gait, or thought

process. He found no evidence that Petitioner suffered any neurological damage

from having fallen and hit his head as a child. He concluded that Petitioner was

not psychotic, did not meet the threshold for “mental retardation,” and was

competent to stand trial.

      On cross-examination, Dr. Storms said that he did not administer any tests

relating to pedophilia or sexual deviance but agreed with Dr. Shaffer’s diagnosis of

pedophilic disorder.

      Alisa Smith, M.D., a forensic psychiatrist, was the State’s final rebuttal

witness. Like Dr. Storms, she had evaluated Petitioner’s competence to stand trial,

mental illness, and “mental retardation” pursuant to a court order. She interviewed

Petitioner for two hours. She prepared for the interview by reviewing records from

the 1976 jury trial, Petitioner’s school records, and Dr. Shaffer’s report.

      Petitioner presented no physical appearances outside the norm, was

cooperative and non-threatening. Petitioner described an unexceptional childhood,

although he performed poorly in school. Petitioner told Dr. Smith that he had

many fond memories of his childhood, especially family get-togethers. He said

that, in school, he got in trouble on purpose. He dropped out because

                                          44
              Case: 17-14322     Date Filed: 09/16/2020   Page: 45 of 69



administrators told him he either had to stop cutting class or drop out. He

struggled to hold a job and was arrested on multiple occasions for joy riding in

stolen cars. Dr. Smith concluded that Petitioner’s behavior was indicative of a

conduct disorder.

      The mental status exam showed that Petitioner’s brain was functioning

normally and that he had average intelligence. He evidenced no difficulty with

reality, so Dr. Smith concluded that he was competent to stand trial. Her diagnosis

was that Petitioner exhibited antisocial borderline personality traits, a personality

disorder, which helped explain why he broke the rules and frequently made

impulsive decisions as a child and young adult.

                                          4.

      With the evidence closed, the parties delivered their closing arguments to the

jury. Parker spoke first for the State. He summarized the State’s theory: Petitioner

killed L.S. because she did not cooperate. He said that Petitioner’s defense—that

he was the product of bad genes and a bad environment—was not persuasive. The

bad genes theory failed because Dr. Shaffer was not an expert in genetics. The bad

environment theory failed because Petitioner had not endured any exceptional

hardships, and everyone must endure some hardships in life. Parker dismissed the

argument that Petitioner was only capable of functioning like a child by pointing to

his sophistication in planning and carrying out the May 4, 1976 assaults. Petitioner

                                          45
              Case: 17-14322    Date Filed: 09/16/2020   Page: 46 of 69



selected the elementary school, the victims, and wooded area where the assaults

would take place; he stalked the victims; and he brought the items he needed to

accomplish his objective. All of that, Parker said, showed that Petitioner was not

functioning like a child when he committed the crimes.

      Parker reminded the jury that it could not consider capital punishment unless

it found an aggravating circumstance. He argued that the State proved three: (1)

kidnapping with bodily injury, (2) torture, and (3) depravity of the mind. In short,

Petitioner committed kidnapping with bodily injury when he sodomized A.F.,

torture when he killed L.S., and acted with depravity of the mind in forcing L.S. to

watch him rape A.F. Last, he said that Petitioner’s attempt to have Radiant

Identities delivered to him while incarcerated showed that he had not changed; he

was still a pedophile.

      Head spoke next for the State. He called Petitioner a deceiver and argued

that Petitioner tried to deceive others about L.S.’s death. The State’s theory, he

explained, was that L.S. did not die by accident. The marks on her body were the

result of Petitioner’s blows. L.S.’s zipper was undone and her pants were

unbuttoned because Petitioner attempted to sexually assault her; she resisted, so

Petitioner killed her.

      Durham and Schuster delivered Petitioner’s response. Their goal was to

convince at least one juror to vote against a death sentence. Durham asked the

                                         46
             Case: 17-14322     Date Filed: 09/16/2020   Page: 47 of 69



jurors to consider whether L.S.’s death was accidental and thus not susceptible to

the death penalty. He drew their attention to Dr. Burton’s testimony. Dr. Burton

said that L.S.’s body showed no signs of sexual trauma. And the forensic

evidence, taken as a whole, was consistent with an accidental drowning.

      Durham addressed the State’s burden to prove at least one of the three

aggravating circumstances. He suggested that reasonable doubt existed as to the

first aggravating circumstance, that Petitioner committed L.S.’s murder during the

commission of kidnapping with bodily injury of A.F. Durham explained that the

jury needed to decide whether the State proved, beyond a reasonable doubt, that

A.F. suffered bodily injury as result of Petitioner’s oral sodomy of A.F., and the

jury could not consider bodily injury that resulted from Petitioner’s rape of A.F.

      Durham also suggested that a reasonable doubt existed as to the second and

third aggravating circumstances, torture and depravity of mind. Urging against a

finding of torture, Durham noted that L.S. put up a struggle and drowned in a

relatively deep puddle of water, which would have sped up her drowning; that Dr.

Burton’s testimony showed that the forensic evidence was consistent with

Petitioner’s recitation of an accidental drowning; and that L.S. showed no signs of

sexual trauma. Arguing against a finding of a depraved mind, Durham cited Dr.

Smith’s testimony that Petitioner suffered from a personality disorder that caused

him to act impulsively, meaning L.S.’s drowning may have been an impulsive act

                                         47
             Case: 17-14322      Date Filed: 09/16/2020   Page: 48 of 69



that Petitioner committed because things spun out of his control when L.S. ran

away from him in the woods.

      Schuster emphasized that Petitioner was diagnosed with pedophilia, a mental

disorder, and that the disorder may have been caused by his genes. He pointed to

James’ sexual deviancy, said that it was in his genes, and argued that Petitioner

may have inherited some of the same genes. Or his pedophilic disorder may have

been the result of his environment—in particular, his exposure to James’ sexual

deviancy throughout his youth and his father’s drunken rages. All of this

explained Petitioner’s behavior on May 4, 1976.

      Schuster concluded his argument with a plea for mercy—on behalf of Lois

and the other members of Petitioner’s family.

                                          5.

      The Court charged the jury, including instructions on the three aggravating

circumstances the State referred to in its opening statement, as well as mitigating

circumstances. It instructed the jury that if the State established one of the

aggravating circumstances beyond a reasonable doubt, it could return a death-

sentence verdict after taking into account any mitigating circumstances the

evidence disclosed. Absent an aggravating circumstance, its verdict would be life




                                          48
               Case: 17-14322        Date Filed: 09/16/2020       Page: 49 of 69



imprisonment. 48 The Court also instructed the jury that, whether or not it found

that the State proved one or more aggravating circumstances beyond a reasonable

doubt, it would still be authorized to impose a life-sentence verdict instead of a

death-sentence verdict.

       The jury sent the Court four written questions during its deliberation. The

jury asked the Court (1) to define aggravated sodomy, (2) to define bodily injury,

(3) where it could find Petitioner’s 1976 confession, and (4) whether parole would

be an option for Petitioner if the jury imposed a life sentence.

       At the conclusion of its deliberation, the jury found all three statutory

aggravating circumstances beyond a reasonable doubt and returned a death-

sentence verdict.

                                      IV.
                                       A.
       After the Georgia Supreme Court affirmed his death sentence, Presnell v.

State, 551 S.E.2d 723 (Ga. 2001), and the United States Supreme Court denied

certiorari review, Presnell v. Georgia, 535 U.S. 1059, 122 S. Ct. 1921 (2002),

Petitioner, on October 16, 2002, sought a writ of habeas corpus in the Superior



       48
          Georgia’s capital sentencing model does not require the jury to weigh the aggravating
and mitigating circumstances in reaching its verdict whether to impose the death sentence or life
imprisonment. Zant v. Stephens, 462 U.S. 862, 873–74, 103 S. Ct. 2733, 2741 (1983) (“In
Georgia, unlike some other States, the jury is not instructed to give any special weight to any
aggravating circumstance, to consider multiple aggravating circumstances any more significant
than a single such circumstance, or to balance aggravating against mitigating circumstances
pursuant to any special standard.” (footnote omitted)).
                                               49
               Case: 17-14322   Date Filed: 09/16/2020   Page: 50 of 69



Court of Butts County. His petition presented forty-three claims for relief from his

convictions and death sentence. One claim attacked the sentence on the ground

that Defense Counsel’s preparation for and presentation of his defense at the retrial

failed to comply with the Strickland v. Washington performance standard in

several ways. One was the FASD claim: Defense Counsel were deficient in failing

to discover that Petitioner suffers from FASD. Petitioner presented the claim not

in his petition but in a post-hearing brief. Petitioner has since framed his FASD

claim thus:

      [Defense Counsel] provided ineffective assistance by conducting a
      deficient investigation that failed to reveal the readily-available
      evidence of [Petitioner’s] Fetal Alcohol Spectrum Disorder (“FASD”)
      – which, as his well-qualified experts testified, is a devastating
      condition that causes profound organic brain damage and cognitive
      deficits that manifest in impaired decision-making, compromised
      mental functioning (sometimes to the degree of intellectual disability),
      and enhanced risk for developing problematic and deviant behaviors.
       ....
      [Petitioner]’s FASD left him with severe physiological and
      psychological disabilities, permanently arresting the development of
      his mind, judgment, impulse control, and emotions at the equivalent of
      that of a child under the age of ten. These disabilities were exacerbated
      by his childhood exposures to poverty, physical abuse, sexual violation,
      and severe mental illness – a toxic combination of nature and nurture
      that caused him to develop the paraphilia that produced such tragic
      results in this case.

      Defense Counsel failed to discover that Petitioner suffered from FASD

because they

      missed the fact that his mother drank to excess while she was pregnant
      with him, causing [FASD], resulting in profound organic brain damage
                                         50
                Case: 17-14322        Date Filed: 09/16/2020        Page: 51 of 69



       and cognitive deficits. . . . [H]ad trial counsel learned about Petitioner’s
       FASD and presented that to the jury, he would not have received the
       death penalty.

(quotation marks omitted).

       Petitioner’s support for this allegation consisted of an affidavit his mother

executed on March 9, 2004 (“Affidavit”). The Affidavit was one of twenty-one

affidavits Petitioner’s habeas counsel presented to the Superior Court at the hearing

it held on June 2, 2004. 49 The Affidavit contains forty-two numbered paragraphs.

Five paragraphs refer to Lois’ alcohol consumption:

       14: [Delano and I dated for about 6 months and then we were] married
       in March of 1953 in Dallas, GA by a Justice of the Peace. . . . Delano
       drank when we dated but I never grew up around drinking so I did not
       know what it could do to you.

       ....

       16: I got pregnant . . . . In the evenings I would wait for Delano to come
       home but he was always out with his buddies drinking and meeting
       women. I would just have to sit at home, while I was pregnant, and so
       I would have a few drinks by myself wondering whom my husband was
       with. I think sometimes I drank during this period just cause I was mad
       at Delano. . . .

       17: On some nights when Delano and I were at home we would have a
       few drinks together too. Bourbon was my drink of choice. Although I
       did not drink the way Delano did, I was drinking during the entire time
       I was pregnant with Virgil.

       49
           In addition to the twenty-one affidavits, habeas counsel presented four investigative
reports (including those of his experts on FASD, David Lisak, Ph.D., and Ricardo Weinstein,
Ph.D.), and the trial court record and the District Attorney’s file relating to the prosecution of
Presnell v. State, Case No. 9-76-0603-28. One of the affiants, Petitioner, testified at the 1976
trial. Two testified at the 1999 retrial, Lois and Lillian.
                                                 51
               Case: 17-14322      Date Filed: 09/16/2020      Page: 52 of 69




       18: One time while I was still pregnant Delano was out and I was real
       mad so I asked the neighbor to buy me a pint of bourbon. I drank the
       whole pint of bourbon and then the neighbor bought me another pint of
       bourbon. Delano came home and he was upset that I had been drinking
       and he started to jump on me. He was trying to get the bourbon bottle
       from me. I would not give him the bottle and I eventually threw the
       bottle in the middle of the street.

       19: Delano and I were together for about five or six months and then he
       left for Japan. I had [Petitioner] on December 29, 1953. I also smoked
       cigarettes while I was pregnant. I smoked cigarettes from the age of
       13 to 60. . . .

(emphasis added).

                                          B.

       During her investigation for mitigating evidence, mitigation specialist Bovee

interviewed Lois in Atlanta on October 19 and 20, 1998.50 She sent a

memorandum about the interview to Durham, in which she said this about Lois’s

pregnancy and Petitioner’s early childhood:

       Lois said she had a normal pregnancy. Virgil was her first and only
       child. Forceps were used and she slept most of the time during her
       labor. She went into labor at 9 am and Virgil was born at 3:35 am.
       Virgil was bottle-fed. Lois smoked a pack a day all during her
       pregnancy. She stated that she did not drink except socially. He was
       born headfirst and weighed 7lbs. 14 oz. He was 21” long. Virgil was
       born at Crawford Long Hospital. When Virgil was 6 weeks old he fell
       off a changing table and his face was flattened, Lois said. His nose
       bled. Lois’ mother threatened to take Virgil away from Lois due to her
       carelessness. Virgil stayed with his grandmother most of the time when

       50
         On October 20 and 21, Bovee interviewed Petitioner in prison. On October 22,
1998, Bovee informed Durham about her interviews with Petitioner and his mother and
explained that she “had Virgil’s mother prepared to talk to Bob Shaffer when he calls.”
                                               52
               Case: 17-14322        Date Filed: 09/16/2020       Page: 53 of 69



       he was little so Lois could work. She would come get him on the
       weekend.

(emphasis added).

       The members of the Defense Team were aware of what Lois told Bovee, that

she did not drink during her pregnancy except socially. But they did not know that

she drank to excess “during the entire time [she] was pregnant with [Petitioner].”

The Superior Court, in its order denying Petitioner’s claims, did not comment on

what the Defense Team may have known about Lois’s drinking during her

pregnancy beyond what Bovee reported in her memorandum. The Superior Court

simply found that Defense Counsel’s investigation for mitigating evidence squared

with Strickland’s performance standard.51

       The Superior Court found that Schuster and Durham were well qualified to

handle the capital proceeding. They assembled an investigatory team that had

extensive experience in gathering mitigating evidence. In compiling Petitioner’s

life history, Dr. Shaffer examined records of Petitioner’s birth, his schooling,

medical history, mental health evaluations and criminal record. He reviewed

Bovee’s reports of her interviews with Petitioner and his mother and spoke to

Bovee about what she had learned. After that, he interviewed Petitioner, Lois, and

Lillian. The information he gained in this way was reflected in the life history he


       51
         The Superior Court made the finding on the basis of the facts set out in part III.B,
supra, which we recite in part in the following text.
                                                53
             Case: 17-14322     Date Filed: 09/16/2020   Page: 54 of 69



assembled. Finally, Dr. Shaffer conferred with Defense Counsel as needed. In

reaching his diagnosis that Petitioner had a pedophilic disorder and minimal brain

disfunction, Dr. Shaffer focused on, among other things, complications during

Lois’s pregnancy and Petitioner’s birth and parental alcoholism.

      Turning to the affidavits Petitioner introduced as proof that Defense

Counsel’s performance in connection with the penalty phase retrial was deficient

under Strickland, the Court said this:

      The Court has thoroughly reviewed the affidavits submitted by
      Petitioner. The Court finds that much of the information gathered and
      presented in this challenge to Petitioner’s conviction is cumulative of
      the information counsel gathered for Petitioner’s re-sentencing hearing.
      The information contained that is not cumulative does not rise to a level
      of Constitutional concern. This Court finds that Petitioner’s counsel
      conducted sufficient investigation into, and presentation of, mitigating
      evidence at Petitioner’s re-sentencing trial. This Court finds that
      counsel’s conduct falls within the wide range of reasonable
      professional conduct, and that counsel’s decisions were made in the
      exercise of reasonable professional judgment. Therefore, this Court
      concludes that Petitioner’s claim that counsel failed to adequately
      investigate Petitioner’s case is without merit.

      The Superior Court denied Petitioner’s habeas petition on December 27,

2005, and the Georgia Supreme Court denied his application for a certificate of

probable cause to appeal on November 6, 2006.

                                         C.

      On June 1, 2007, Petitioner turned to the Northern District of Georgia for

relief. He presented forty of the claims the Superior Court had denied, including

                                         54
             Case: 17-14322      Date Filed: 09/16/2020   Page: 55 of 69



the FASD claim, and petitioned the District Court to set them aside under 28

U.S.C. § 2254(d)(1) and (2) on the grounds that the Superior Court’s adjudications

of the claims were either contrary to, or an unreasonable application of, United

States Supreme Court decisions, including Strickland v. Washington, or based on

an unreasonable determination of the facts presented. The District Court discerned

no basis for disturbing the Superior Court’s disposition of any of Petitioner’s

claims under § 2254(d) and accordingly denied his petition.

      The District Court denied Petitioner’s FASD claim after considering it de

novo. It considered the claim de novo because the Superior Court, in adjudicating

the claim, made no explicit reference to the claim (which Petitioner presented

initially in his post-hearing brief). The District Court looked to the core of the

claim: Defense Counsel should have discovered what Lois revealed in her March

9, 2004 affidavit—that she drank during the entire time she was pregnant.

      Here is what the District Court found: “[T]rial counsel’s investigator [Toni

Bovee] asked about Petitioner’s mother’s alcohol consumption during her

pregnancy and she told the investigator that ‘she did not drink except socially.’”

Dr. Shaffer, in “assembl[ing] a complete history of Petitioner,” centered on

“complications during pregnancy” and “parental alcoholism.” He “had access to

Petitioner’s mother, and he asked her about her pregnancy and her consumption of

alcohol.” She did not tell Dr. Shaffer of the drinking she described in her Affidavit

                                          55
               Case: 17-14322       Date Filed: 09/16/2020       Page: 56 of 69



and he attached no significance to her statement to Bovee, that “she did not drink

except socially.” 52

       Notably, in a fax transmission to Durham on July 22, 1998, Dr. Shaffer had

told Durham what his “neuropsychological and personality evaluation” of

Petitioner would cover. Among other things, he said he would look into Presnell’s

mother’s “pregnancy and birth complications,” if any, and any “alcoholism” his

mother or father had exhibited. Dr. Shaffer interviewed Petitioner’s mother after

receiving Bovee’s report of her interview with her.

       Assuming that Petitioner’s behavior on May 4, 1976, was affected by the

FASD, the District Court found Defense Counsel blameless in not discovering that

he was suffering from the disorder. Indeed,

       [t]o the degree that Petitioner actually suffers from FASD, trial counsel
       could reasonably rely on his psychological expert to make such a
       diagnosis, and Petitioner cannot pin a failed or missed psychological
       diagnosis on his lawyers when he was subject to an intensive evaluation
       by a competent mental health expert.

Moreover,

       [g]iven the fact that three different teams of lawyers investigated
       Petitioner’s background and had Petitioner put through thorough expert
       mental health evaluations without anyone identifying FASD,
       Petitioner’s sudden claim of a missed FASD diagnosis simply cannot
       be blamed on trial counsel that represented Petitioner at the
       resentencing. This Court thus concludes that Petitioner has failed to

       52
          These findings are implicit in the District Court’s adjudication of the FASD claim and
are consistent with the Superior Court of Butts County’s findings, which the District Court was
obliged to accord a presumption of correctness pursuant to 28 U.S.C. § 2254(e)(1).
                                               56
                Case: 17-14322        Date Filed: 09/16/2020        Page: 57 of 69



       establish a claim under [Strickland v. Washington] that his trial counsel
       was ineffective for failing to discover and present evidence regarding
       his purported FASD. 53

       After denying the Petitioner’s claims in full, the District Court granted in

part his application for a COA. It certified the FASD claim exactly as presented to

the Superior Court of Butts County.

                                                 D.

       Petitioner’s argument on appeal is that the District Court misapplied the

Strickland performance standard in rejecting his allegation that Defense Counsel

were derelict in failing to inquire into what Lois meant when she told Bovee that

“she did not drink except socially” while pregnant.54

       In his brief on appeal, Petitioner argues:

       Given Lois’s admission that she drank “socially” during her pregnancy,
       no reasonable counsel would fail to inquire further into the extent of
       [Petitioner’s] prenatal exposure to alcohol. Had counsel conducted a
       reasonable investigation, they would have learned the scope of Lois’s
       drinking—which, in turn, would have alerted their expert to the need to
       explore whether [Petitioner] suffered from FASD. That evidence
       53
           The Court was referring to the lawyers who represented Petitioner at his 1976 trial; the
lawyers who prosecuted the habeas petition he filed in the Superior Court of Butts County on
January 8, 1980, alleging that the 1976 trial counsel’s handling of the mitigating evidence issue
was constitutionally ineffective, see note 5, supra; the lawyers who filed the habeas petition in
the Northern District of Georgia on May 15, 1985, see note 6, supra; and Defense Counsel who
handled the 1999 retrial.
        54
           Petitioner’s brief on appeal presents an issue that was not included in the COA the
District Court issued: Defense Counsel were ineffective for failing to object to statements Parker
made on behalf of the State in his closing argument to the jury. We do not consider it. See
McClain v. Hall, 552 F.3d 1245, 1254 (11th Cir. 2008) (“In an appeal brought by an
unsuccessful habeas petitioner, appellate review is limited to the issues specified in the certificate
of appealability.” (alterations adopted) (quoting Murray v. United States, 145 F.3d 1249, 1251
(11th Cir. 1998))).
                                                 57
               Case: 17-14322       Date Filed: 09/16/2020       Page: 58 of 69



       would have allowed counsel and their expert to appreciate how
       [Petitioner’s] organic brain damage amplified the impact of the sexual
       violence and deviance to which [he] had been exposed. So informed,
       they could have explained to the jury how his neurological development
       and background interacted to explain his crime, which would have
       given the jury the individualized picture of his culpability necessary to
       determine the proper sentence. 55
       As an initial matter, our analysis, like the District Court’s, focuses on the

Butts County Superior Court’s decision even though it is not the last state-court


       55
           Lois’s March 2004 Affidavit does not contain the admission that habeas counsel
referred to in the excerpt above: that Lois drank socially during her pregnancy. Indeed, the
Affidavit is to the contrary. It states that Lois met with Bovee and Defense Counsel on several
occasions: once when Bovee came to Atlanta to interview Lois, then several times on the eve of
trial when Lois met with Bovee and Defense Counsel at their law office or over dinner.
Specifically, Lois said this in paragraph forty-one of her Affidavit, the penultimate paragraph:
        A woman named Toni Bovee contacted me prior to Virgil’s last trial. She came to
         my house and we talked about Virgil. The next day I went up to her hotel and we
        talked again. I think we went out to lunch after we talked. I saw her again at the
        lawyer’s office with Lillian right before the trial. Lillian, Willie Samples and I also
        had dinner together that night after I met Toni Bovee at the lawyer's office. I met
        with the lawyers and Toni Bovee right before the trial started. The lawyers would
        say, “If I asked you this what would you say?” and I would then answer what I said.
        This maybe took about a half an hour. None of these people asked me many
        questions about Virgil’s problems in school, or about how I drank while I was
        pregnant with him. I would have been happy to answer any of their questions and
        testify in court about anything that I have said in this affidavit.
(emphasis added).
        On none of these occasions, the Affidavit concludes, did Bovee or Defense Counsel ask
her about her consumption of alcohol during pregnancy. Had they inquired, Lois claims, she
would have told them what she said in her Affidavit: “I was drinking during the entire time I was
pregnant with [Petitioner].”
        Implicit in the Superior Court of Butts County’s adjudication of the FASD claim is the
finding that in 1998 Bovee did, indeed, ask Lois about prenatal alcohol consumption. The
Superior Court of Butts County implicitly made this finding when it explained that Bovee
interviewed Lois, collected a detailed family history from Lois, and learned that Lois smoked a
pack of cigarettes a day and did not drink except socially during the time she was pregnant with
Petitioner. We are obliged to afford that finding a presumption of correctness pursuant to 28
U.S.C. § 2254(e)(1). A habeas petitioner has “the burden of rebutting the presumption of
correctness by clear and convincing evidence.” Id. Under the circumstances here, Lois’s
statement that neither Bovee nor Defense Counsel asked her about her alcohol consumption does
not qualify as clear and convincing rebuttal evidence.
                                               58
             Case: 17-14322     Date Filed: 09/16/2020    Page: 59 of 69



adjudication on the merits. 28 U.S.C. § 2254(d). The Supreme Court of Georgia

summarily denied Petitioner’s application for a certificate of probable cause to

appeal. That summary decision was the last state-court adjudication on the merits.

Under Wilson v. Sellers, we “presume” that the summary denial adopted the same

reasoning. 138 S. Ct. 1188, 1192 (2018). We thus “‘look through’ the

unexplained decision” of the Supreme Court of Georgia and review the Butts

County Superior Court’s decision. See id.

      To succeed on this appeal, Petitioner must establish that the Butts County

Superior Court’s decision was contrary to or involved an unreasonable application

of Strickland. Bell v. Cone, 535 U.S. 685, 698–99, 122 S. Ct. 1843, 1852 (2002).

Under Strickland, a petitioner must show that (1) his counsel’s performance fell

below the standard of objective reasonableness, and (2) his counsel’s deficiency

resulted in prejudice to the petitioner. Strickland, 466 U.S. at 687, 104 S. Ct. at

2064. When analyzing counsel’s performance under Strickland, counsel is given

broad deference. Stewart v. Sec’y, Dep’t of Corr., 476 F.3d 1193, 1209 (11th Cir.

2007). There is a strong presumption that counsel’s representation was reasonable.

Id. Petitioner “must establish that no competent counsel would have taken the

action that his counsel did take.” Chandler v. United States, 218 F.3d 1305, 1315

(11th Cir. 2000) (en banc).




                                          59
              Case: 17-14322      Date Filed: 09/16/2020     Page: 60 of 69



       When a petitioner argues that his counsel was ineffective during the penalty

phase, we determine “whether counsel reasonably investigated possible mitigating

factors and made a reasonable effort to present mitigating evidence to the

sentencing court.” Stewart, 476 F.3d at 1209 (quoting Henyard v. McDonough,

459 F.3d 1217, 1242 (11th Cir. 2006)). This test is objective and based on

counsel’s perspective at the time of the representation. “We must make ‘every

effort . . . to eliminate the distorting effects of hindsight, to reconstruct the

circumstances of counsel’s challenged conduct, and to evaluate the conduct from

counsel’s perspective at the time.” Anderson v. Sec’y, Fla. Dep’t of Corr., 752

F.3d 881, 904 (11th Cir. 2014) (quoting Strickland, 466 U.S. at 689, 104 S. Ct.

2065).

       Counsel must be reasonable, not perfect or unrelenting. Effective counsel

“is not required to ‘pursue every path until it bears fruit or until all hope withers.’”

Williams v. Head, 185 F.3d 1223, 1237 (11th Cir. 1999) (quoting Foster v.

Dugger, 823 F.2d 402, 405 (11th Cir. 1987)). “[R]easonably diligent counsel may

draw a line when they have good reason to think further investigation would be a

waste.” Rompilla v. Beard, 545 U.S. 374, 383, 125 S. Ct. 2456, 2463 (2005).

       Whether an investigation is reasonable largely depends on what information

the defendant and others provide to counsel. See, e.g., Gissendaner v. Seaboldt,

735 F.3d 1311, 1330 (11th Cir. 2013); DeYoung v. Schofield, 609 F.3d 1260, 1286

                                            60
              Case: 17-14322     Date Filed: 09/16/2020    Page: 61 of 69



(11th Cir. 2010); McClain v. Hall, 552 F.3d 1245, 1251–52 (11th Cir. 2008); Van

Poyck v. Fla. Dep’t of Corr., 290 F.3d 1318, 1325 (11th Cir. 2002). For instance, a

lawyer is not ineffective for failing to discover physical abuse when the lawyer

asks petitioner and his family about abuse, and neither petitioner nor his family

members mention physical abuse. E.g., Van Poyck, 290 F.3d at 1325.

      The prejudice element of Strickland is satisfied when “there is a reasonable

probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.” Strickland, 466 U.S. at 694, 104 S. Ct.

2068. Strickland is a conjunctive test, meaning that a petitioner must satisfy both

prongs to succeed.

                                           1.

      We begin with the first prong of Strickland: Defense Counsel’s objective

reasonableness. Petitioner’s case is analogous to Nance v. Warden, 922 F.3d 1298

(11th Cir. 2019). The petitioner’s defense counsel in Nance consulted with the

attorneys who represented petitioner at his original trial; reviewed all their files;

hired multiple professionals to help with the mitigation investigation; interviewed

witnesses about petitioner’s childhood, mental health, and potential abuse;

consulted with two mental health professionals; and reviewed school records,

prison records, medical records, and more. Id. at 1301–02. On review, we




                                           61
             Case: 17-14322     Date Filed: 09/16/2020   Page: 62 of 69



concluded that Nance “[was] as thorough an investigation into mitigating

circumstances as we [had] ever seen.” Id. at 1301.

      Defense Counsel’s investigation into mitigating evidence here, like the

investigation we described in Nance, is about as thorough as any other

investigation we have seen. Defense Counsel hired multiple professionals: a third

attorney, McDaniel; an investigator, Pennington; a jury composition expert, Dr.

Maykuth; and a mitigation specialist, Bovee. Defense Counsel hired two mental

health professionals: a neuropsychologist, Dr. Shaffer, and a psychiatrist, Dr.

Porter. Defense Counsel acquired and reviewed records from Petitioner’s 1976

trial, maintained by the attorneys during the 1976 trial; records of the 1980 habeas

corpus proceeding, including records of the mental health evaluations conducted

for that proceeding; records associated with prior incarcerations and records related

to Petitioner’s incarceration following May 4, 1976, including records of mental

health evaluations conducted at the prison; and school and medical records.

Defense Counsel acquired and reviewed photos of Petitioner throughout his life.

Defense Counsel consulted with attorneys who represented Petitioner in the

Presnell III habeas corpus proceedings. Defense Team conducted several

interviews; members of Defense Team interviewed Petitioner; Lois; Petitioner’s

former wife, Gilliland; Petitioner’s son, Terry; Petitioner’s aunts, Peggy and

Lillian; Petitioner’s cousin, Marie Wilerson; and one of Petitioner’s former

                                         62
              Case: 17-14322    Date Filed: 09/16/2020   Page: 63 of 69



victims, A.H. Finally, Defense Counsel had Dr. Shaffer and Dr. Porter evaluate

Petitioner’s intelligence and mental health.

      We are not persuaded by Petitioner’s contention that Defense Counsel was

objectively unreasonable for failing to elicit from Lois that she was binge drinking

during the entire time of her pregnancy with Petitioner. It took nearly twenty-eight

years—from August of 1976 to March of 2004—for Lois’s drinking to surface. As

the District Court observed, “three different teams of lawyers investigated

Petitioner’s background and had Petitioner put through thorough expert mental

health evaluations without anyone identifying FASD.” Lois was there throughout.

She was present in the courtroom for both trials, and she testified at both. She was

interviewed prior to the 1976 trial by defense counsel and presumably his

investigator; she said nothing about drinking throughout her pregnancy to habeas

counsel in 1980, when they sought a writ from the Superior Court of Butts County

on the theory that Petitioner’s attorney had been ineffective in marshaling

mitigating evidence for the penalty phase of the 1976 trial (which would have

included the FASD); and she said nothing to investigators Pennington and Bovee,

or Dr. Shaffer or Defense Counsel when they interviewed her in preparing for the

retrial of the penalty phase.

      We have confronted and rejected analogous arguments in the context of

defense attorneys who have failed to discover and present childhood abuse as

                                         63
              Case: 17-14322     Date Filed: 09/16/2020    Page: 64 of 69



mitigating evidence. See, e.g., Williams, 185 F.3d at 1237. We have explained

that “[a]n attorney does not render ineffective assistance by failing to discover and

develop evidence of childhood abuse that his client does not mention to him.” Id.

Prenatal drinking, like childhood abuse, may be accompanied by shame and

therefore kept secret. Thus, it may not be documented in medical or other records.

Few likely know about the prenatal drinking. And it may be difficult to get an

interview subject to admit to consuming alcohol in utero. As with childhood

abuse, to hold counsel ineffective when counsel fails to elicit that his client’s

mother consumed alcohol while pregnant would present defense attorneys with an

impossible task.

      Even if we accept that Lois would have confessed to prenatal binge drinking

if counsel asked what “socially” meant, Defense Counsel still acted reasonably.

Defense Counsel and their experts had plenty of information with which to

evaluate Petitioner. Not only did they have a wealth of information, Defense

Counsel and their experts had access to Petitioner for further examination. Dr.

Shaffer had Bovee’s memorandum—the one indicating that Lois “did not drink

except socially” while pregnant with Petitioner—before he examined Petitioner.

Furthermore, Dr. Shaffer was invited to speak with Lois, and did speak with Lois,

before he examined Petitioner. It was reasonable for Defense Counsel to rely on

Dr. Shaffer to decide whether the Defense Team needed to inquire further about

                                          64
                Case: 17-14322   Date Filed: 09/16/2020    Page: 65 of 69



Lois’ “social” prenatal drinking. See Rompilla, 545 U.S. at 385, 125 S. Ct. 2463

(“[R]easonably diligent counsel may draw a line when they have good reason to

think further investigation would be a waste.”); Williams, 185 F.3d at 1237

(“[Effective counsel] is not required to ‘pursue every path until it bears fruit or

until all hope withers.’” (quoting Foster, 823 F.2d at 405)).

      For the foregoing reasons, Petitioner fails the first prong of Strickland—

counsel acted reasonably. “At the least, fair-minded jurists could so conclude,

which is enough to satisfy AEDPA’s highly deferential standards and preclude

federal habeas relief.” Gissendaner, 735 F.3d at 1330.

                                           2.

      We now turn to prejudice, the second prong of Strickland. Dr. Weinstein,

one of Petitioner’s expert witnesses,56 diagnosed Petitioner with FASD. In

reaching his diagnosis, Dr. Weinstein relied on what Lois said in her Affidavit, that

she “drank alcohol for ‘the whole time’ that she was pregnant.” Dr. Weinstein

considered Lois a “binge drinker.” According to his report: “[S]he was a binge-

drinker, consuming large quantities of strong liquor in a very short period of time.”

      Had Defense Counsel uncovered Lois’s prenatal binge drinking before

Petitioner’s 1999 penalty-phase retrial, they would have had to present testimony

from Lois about her alcohol consumption in order to establish a predicate for Dr.


      56
           See note 49, supra.
                                          65
              Case: 17-14322     Date Filed: 09/16/2020    Page: 66 of 69



Weinstein—or an equivalent expert—to give an FASD diagnosis in court.

Furthermore, because the diagnosis would have to rely on Lois’s confession that

she consumed alcohol during the entire time she was pregnant with Petitioner, the

credibility of the diagnosis would depend on Lois’s credibility. For the reasons

discussed below, a jury would have been unlikely to believe Lois’s claim that she

drank alcohol during her entire pregnancy, and Petitioner can therefore not show

prejudice.

      If Lois drank throughout her pregnancy, if she was a binge drinker, someone

in her family would have known about it. Throughout her pregnancy, she and the

rest of her family lived in a three-room apartment. It had a front room with two

large beds, one bedroom and a kitchen. Eight members of her immediate family

stayed there: her parents; four sisters (Sarah, Patricia, Lillian, and Brenda); a

brother, James; and her. During the first four or five months of her pregnancy,

Delano was there too, raising the number of occupants to nine.

      Delano’s affidavit described the situation in these words: “Lois and I

married shortly after we met and we moved into an apartment together. A couple

of weeks after we married I went to work and returned home and her whole family

had moved into our one-bedroom apartment.” Lois’s Affidavit was to the same

effect: “We had two big beds in the front room, a half bed in the kitchen where

James slept and another bed in the bedroom.” While she was pregnant, five slept

                                          66
             Case: 17-14322     Date Filed: 09/16/2020    Page: 67 of 69



in the front room: she and Sarah in one bed, Peggy, Brenda, and Lillian in the

other. What is more, in Lois’s Affidavit, she said: “I never grew up around

drinking.” With the family’s environment in mind, it would strain credulity to say

that Lois—a “binge drinker” according to Dr. Weinstein—drank “the whole time”

she was pregnant and no one noticed.

      Lillian gave habeas counsel an affidavit on February 9, 2004; Delano

executed one two days later, on February 11, 2004. Neither affidavit contains the

words “alcohol,” “drinking,” “binge drinking,” or “bourbon,” Lois’s “drink of

choice.” This may explain why neither Pennington nor Bovee nor Dr. Shaffer nor

Defense Counsel heard anything from any members of Lois’s family about alcohol

consumption in their household. All they heard came from Lois—that she “did not

drink during her pregnancy except socially.”

      Lois signed her Affidavit on March 9, 2004, twenty-seven days after Delano

signed his and twenty-nine days after Lillian signed hers. The close proximity of

the signing of the three affidavits raises the inference that Lillian and Delano were

unable to corroborate Lois’s claim that she drank throughout her pregnancy.

Lois’s alcohol consumption was the key to Petitioner’s FASD claim; if Lillian and

Delano could have corroborated Lois’s claim, habeas Defense Counsel certainly

would have them swear to its truth. By the same token, if Defense Counsel did not

become aware of Lois’s drinking until after February 11 (when Delano signed his

                                         67
               Case: 17-14322   Date Filed: 09/16/2020   Page: 68 of 69



affidavit), they had time to obtain supplementary (or substitute) affidavits from

Lillian and Delano. Defense Counsel did not, though. We therefore infer that

given the extremely close living and sleeping arrangements in the three-room

apartment on Norcross Street, if Lois was a “binge drinker” and drank bourbon

(her alcohol of choice) “during the entire time [she] was pregnant,” Lillian and

Delano would have known of it. Lillian would have known about it because

people did not drink alcohol in the Edwards household. As Lois put it, she “never

grew up around drinking.”

       Had Defense Counsel put on testimony from Lois that she drank to excess

during her pregnancy, followed by testimony from Dr. Weinstein that Petitioner

suffers from FASD, the jury would have made the same connections we are

making here. No one in Lois’s family, who lived together in close quarters during

the relevant time, can corroborate her alcohol consumption during pregnancy. If

she were in fact drinking to excess at that time, the family would have known

about it. The failure to produce any corroborating testimony destroys Lois’s

credibility.

                                     *    *   *

       On this record, we would be hard put to say that the District Court erred in

rejecting Petitioner’s FASD claim. Petitioner failed to demonstrate that Defense

Counsel’s conduct in connection with the retrial of the penalty phase fell below

                                         68
             Case: 17-14322     Date Filed: 09/16/2020   Page: 69 of 69



Strickland’s performance standard. As for its prejudice standard, a retrial of the

penalty phase would result in the same verdict, a death sentence.

      The judgment of the District Court is

      AFFIRMED.




                                         69